Oo Om NY DN HP WHO NO FR

NO wo NO NY NH NY NY WN NO RRR FP RFP RP RP RR eB
Oo nD WD OH BP WHO YBN FP OD OBO fDHBnH DN FP WYO NY YF OC

 

Ford Elsaesser, ISB #2205

Bruce A. Anderson, ISB #3392
ELSAESSER ANDERSON, CHTD.
320 East Neider Avenue, Suite 102
Coeur d'Alene, ID 83815

Tel: (208) 667-2900

Fax: (208) 667-2150
ford@eaidaho.com
brucea@eaidaho.com

John C. Terlaje

LAW OFFICE OF JOHN C. TERLAJE
Terlaje Professional Bldg., Suite 216
194 Hernan Cortez Ave.

Hagatiia, Guam 96910

Telephone: (671) 477-8894/5

john@terlaje.net

Counsel for Debtor-in-Possession

IN THE DISTRICT COURT OF GUAM

TERRITORY OF GUAM
BANKRUPTCY DIVISION
In re: Chapter 11
ARCHBISHOP OF AGANA, Case No. 19-00010

a Corporation Sole,

Debtor.

 

DEBTOR-IN-POSSESSION MONTHLY OPERATING REPORT
FOR THE MONTH OF MARCH, 2020

TO: THE HONORABLE FRANCES M. TYDINGCO-GATEWOOD

CHIEF JUDGE

The Archbishop of Agaiia, Debtor-in-Possession, hereby files its monthly operating
report pursuant to the United States Trustee's Operating Reporting Requirements for

Chapter 11 cases.

DEBTOR-IN-POSSESSION MONTHLY
OPERATING REPORT - 1

Case 19-00010 Document 396 Filed 04/24/20 Page 1 of 71

 
oo men Hw FP WHY YN KR

Oo wpo bNO PH WH NY NY WN WH RP Fr FP FP RP FP RK RF ef
oN ONO NH BR WHO NO FP CO UO FH NH DN fF WD VY KF CO

 

DATED this 23rdday of April, 2020.

ELSAESSER ANDERSON, CHTD.

/s/ Bruce A. Anderson
Ford Elsaesser
Bruce A. Anderson

-and-

THE LAW OFFICE OF JOHN C. TERLAJE

/s/ John C. Terlaje
John C. Terlaje

CERTIFICATE OF SERVICE

I hereby certify that, on April 23, 2020 (Pacific Time), in accordance with Fed. R. Civ. P.

5(b)(3), a true copy of the foregoing was
facilities to those parties who are registered
Trustee.

served via the Court’s CM/ECF notification
CM/ECF participants in this case, and the U.S.

I swear under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

Dated: April 23, 2020

DEBTOR-IN-POSSESSION MONTHLY
OPERATING REPORT - 2

/s/ Bruce A. Anderson
Bruce A. Anderson

Case 19-00010 Document 396 Filed 04/24/20 Page 2 of 71

 
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF GUAM

 

 

 

 

 

 

 

 

 

 

In re ) CHAPTER11
ARCHBISHOP OF AGANA )
a Corporation Sole, } Case No.: 19-00010
)
) OPERATING REPORT NO.
) FOR THE MONTH ENDING:
Debtor(s). ) MARCH 31, 2020
1, CASH RECEIPTS AND DISBURSEMENTS
A. (GENERAL ACCOUNT*)
1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNTS REPORTS
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS
3. BEGINNING BALANCE S 939,352.07 xxx\
4. RECEIPTS DURING CURRENT PERIOD
ACCOUNTS RECEIVABLE - PRE-FILLING S 275.04 SCH-1
ACCOUNTS RECEIVABLE -~ POST-FILLING S 43,440.80 SCH-1
GENERAL SALES 3 :
OTHER (TRANSFER FROM OTHER DIP A/C) S . SCH-2
OTHER **(SPECIFY)__ § 7,160.23 SCH-3
TOTAL RECEIPTS THIS PERIOD $ 50,876.07
5. BALANCE $ 990,228.14
6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
TRANSFERS TO OTHER DIP ACCOUNTS S 150,000.00 SCH-4
DISBURSEMENTS S 152,270.49
TOTAL DISBURSEMENT THIS PERIOD*** $ 302,270.49
REVERSAL OF STALE CHECKS
302,270.49
7. ENDING BALANCE: S 687,957.65
8. GENERAL ACCOUNT NUMBER # XX-XX6993
DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite branch
* All receipts must be deposited into the general account.
xx Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom, tenns, and
date of Court Order or Report of Sale
*** This amount should be the same as the total from page 2.
Page of
Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 3 of 71
SCH-1

 

FHB 03-106993- AOA-GENERAL ACCOUNT-DIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

   

 

  

 

     

 

AR-RECEIPTS
31-Mar-20
10012-FHB GF-DIP
Customers Type Date Num Amount AR-Pre AR-Post
Tumon Catholic Church Payment 03/04/2020|BOG-9901 60.79 - 60.79
Santa Bernadita Catholic Church Payment 03/04/2020|BOG-1903 60.79 - 60.79
Santa Bernadita Catholic Church Payment 03/04/2020] BOG-1903 2,064.19 - 2,064.19
Notre Dame High School Payment 03/04/2020]BOG-4182 725.00 275.04 449.96
Inarajan Catholic Church Payment 03/05/2020|BOG-8430 60.79 - 60.79
{narajan Catholic Church Payment 03/05/2020|BOG-8430 1,973.74 - 1,973.74
Yigo Catholic Church Payment 03/06/2020|BOG-15825 60.79 - 60.79
Tamuning Catholic Church Payment 03/06/2020} FHB-20462 60.79 - 60.79
Santa Barbara Catholic School Payment 03/06/2020|BOG-13090 5,830.50 - 5,830.50
Santa Barbara Catholic School Payment 03/06/2020] BOG-13090 121.58 121.58
Agana Heights Catholic Church Payment 03/06/2020 |BOG-3713 100.00 100.00
Agana Heights Catholic Church Payment 03/06/2020 |BOG-3714 3,323.00 3,323.00
Malojloj Catholic Church Payment 03/06/2020 }BOG-0953 60.79 60.79
Umatac Catholic Church Payment 03/06/2020 |BOG-2166 60.79 60.79
Merizo Catholic Church Payment 03/06/2020 BOG-6146 60.79 60.79
Santa Rita Catholic Church Payment 03/06/2020 BP-4128 1,889.38 - 1,889.38
Toto Catholic Church Payment 03/06/2020 BOG-4195 60.79 60.79
Dededo Catholic Church Payment 03/09/2020 BOG-7436 10,078.89 10,078.89
Ordot Catholic Church Payment 03/09/2020 BOG-8535 150.00 - 150.00
Ordot Catholic Church Payment 03/09/2020 BOG-8536 60.79 - 60.79
Korean Catholic Church Payment 03/09/2020 BOH-7911 2,684.24 - 2,684.24
Korean Catholic Church Payment 03/09/2020 BOH-7912 60.79 60.79
Asan Catholic Church Payment 03/10/2020 ANZ-4089 19.00 19.00
Asan Catholic Church Payment 03/10/2020 ANZ-4089 869.61 - 869.61
Talofofo Catholic Church Payment 03/10/2020 BOG-1206 60.79 - 60.79
Talofofo Catholic Church Payment 03/10/2020 BOG-1208 2,296.63 - 2,296.63
Santa Barbara Catholic School Payment 03/10/2020 BOG-13104 121.58 - 121.58
Santa Barbara Catholic School Payment 03/10/2020 BOG-13104 5,830.50 - 5,830.50
Saint Francis Catholic School Payment 03/11/2020 BOG-19794 3,600.00 - 3,600.00
Saint Francis Catholic School Payment 03/11/2020 BOG-19794 243.16 - 243.16
Saint Francis Catholic School Payment 03/11/2020 BOG-19794 117.00 - 117.00
Guam Travel Plan Payment 03/12/2020 |Appr Code: 010902 948.36 - 948.36
TOTAL MARCH 31, 2020 o oo oe 275.04) 43,440.80

 

Case 19-00010 Document 396 Filed 04/24/20 Page 4 of 71

 
SCH-2

FHB 03-106993 AOA GENERAL ACCOUNT-DIP
31-Mar-20

Transfer from other DiPaccounts to FHB General Account-DIP 03-106993

Date Other DIP Accounts
XX-XX3050 XX-XX6942 XXXX-XX1263
FHB-RJV851 FHB-AOA-AAA/CCA | FHB-AOA-payroll-DIP | BOH-AOA Payroll-DIP

NO TRANSACTION

 

Case 19-00010 Document 396 Filed 04/24/20 Page 5 of 71
SCH-3

FHB #XX-XX6993 AOA GENERAL ACCOUNT-DIP
MARCH 31 2020

OTHER RECEIPTS:

Description

Donations/fundraisin
Pontifical Missions collection
Deferred income

Other income

Advertisi
Reimbursement/refund

Case 19-00010 Document 396 Filed 04/24/20 Page 6 of 71

Amount
1,713.06
3,334.59

121.58
1,301.00
680.00
10.00

 
SCH-4

FHB 03-106993 AOA GENERAL ACCOUNT-DIP
MARCH 31 2020

ransfer from FHB General Account-DiP XX-XX6993

Transfer to
XX-XX1430 XX-XX6942 XXXX-XX1263
FHB-AOA-GF BOH-AOA
ransfer for
Transfer for
ransfer for

 

Case 19-00010 Document 396 Filed 04/24/20 Page 7 of 71
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF GUAM

 

 

 

 

 

 

 

 

 

 

Inre } CHAPTER11
ARCHBISHOP OF AGANA )
a Corporation Sole, ) Case No.: 19-00010
)
) OPERATING REPORT NO.
} FOR THE MONTH ENDING:
Debtor(s). ) SEPTEMBER 30, 2019
1. CASH RECEIPTS AND DISBURSEMENTS
A. (GENERAL ACCOUNT*)
1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNTS REPORTS
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS
3. BEGINNING BALANCE
4. RECEIPTS DURING CURRENT PERIOD
ACCOUNTS RECEIVABLE - PRE-FILLING
ACCOUNTS RECEIVABLE - POST-FILLING
GENERAL SALES $ : CLOSED ACCOUNT
OTHER
OTHER **(GRANT)_
TOTAL RECEIPTS THIS PERIOD S -
5. BALANCE $ -
6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
TRANSFERS TO OTHER DIP ACCOUNTS
DISBURSEMENTS
TOTAL DISBURSEMENT THIS PERIOD*** S -
7. ENDING BALANCE: S -
8. GENERAL ACCOUNT NUMBER # XX-XX1430
DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite branch
* ALL receipts must be deposited into the general account.
‘x Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom, tenns,
and date of Court Order or Report of Sale
*** This amount should be the same as the total from page 2.
Page of
Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 8 of 71
SCH-6

FHB XX-XX1430-AOA-GENERAL FUND
30-Nov-19

OTHER RECEIPTS:

NO TRANSACTION

 

Case 19-00010 Document 396 Filed 04/24/20 Page 9 of 71
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF GUAM

Inre CHAPTER11
ARCHBISHOP OF AGANA
a Corporation Sole, Case No.: 19-00010
OPERATING REPORT NO.
FOR THE MONTH ENDING:

DECEMBER 31, 2019

ee ee

Debtor(s).

 

1, CASH RECEIPTS AND DISBURSEMENTS
A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNTS REPORTS
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS
3. BEGINNING BALANCE S -

4, RECEIPTS DURING CURRENT PERIOD
ACCOUNTS RECEIVABLE - PRE-FILLING

 

 

 

 

 

ACCOUNTS RECEIVABLE - POST-FILLING

GENERAL SALES S -

OTHER (KOLG fundraising) CLOSED ACCOUNT

OTHER **(SPECIFY)_ S -

TOTAL RECEIPTS THIS PERIOD S -

5. BALANCE $ .
6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

TRANSFERS TO OTHER DIP ACCOUNTS

DISBURSEMENTS S -

TOTAL DISBURSEMENT THIS PERIOD*** Ss -
7. ENDING BALANCE: DECEMBER 31 2019 S -
8. GENERAL ACCOUNT NUMBER # XX-XX3050

DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite branch

 

 

* AiL receipts must be deposited into the general account.
include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom,
tenns, and date of Court Order or Report of Sale

*** This amount should be the same as the total from page 2.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 10 of 71
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF GUAM

Inre CHAPTER11
ARCHBISHOP OF AGANA

a Corporation Sole, Case No.: 19-00010

OPERATING REPORT NO.
FOR THE MONTH ENDING:
29-Feb-20

eee eee

Debtor(s).

 

1. CASH RECEIPTS AND DISBURSEMENTS
A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNTS REPORTS
2, LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS _. :
3. BEGINNING BALANCE S 39,346.26

    

4, RECEIPTS DURING CURRENT PERIOD
ACCOUNTS RECEIVABLE - PRE-FILLING
ACCOUNTS RECEIVABLE - POST-FILLING

GENERAL SALES $ -
OTHER (THRIFT STORE SALES) $ -
OTHER **(SPECIFY)_ $ :
TOTAL RECEIPTS THIS PERIOD $ -
5. BALANCE S 39,346.26

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

 

TRANSFERS TO OTHER DIP ACCOUNTS S -
DISBURSEMENTS S 393.00
TOTAL DISBURSEMENT THIS PERIOD*** S 393.00
7. ENDING BALANCE: MARCH 31, 2020 S 38,953.26
8. GENERAL ACCOUNT NUMBER # XXXX-XX9073
DEPOSITORY NAME AND LOCATION Bank of Guam- Hagatna Brach

 

 

* ALL receipts must be deposited into the general account.
include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom,
tenns, and date of Court Order or Report of Sale

**

*** This amount should be the same as the total from page 2.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20. Page 11 of 71
UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
DISTRICT OF GUAM

 

 

 

 

 

 

 

 

 

 

In re ) CHAPTER11
ARCHBISHOP OF AGANA }
a Corporation Sole, ) Case No.: 19-00010
)
) OPERATING REPORT NO.
) FOR THE MONTH ENDING:
Debtor(s). ) 31-May-19
1. CASH RECEIPTS AND DISBURSEMENTS
A. (GENERAL ACCOUNT*)
1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNTS REPORTS
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS
3. BEGINNING BALANCE
4. RECEIPTS DURING CURRENT PERIOD
ACCOUNTS RECEIVABLE - PRE-FILLING S -
ACCOUNTS RECEIVABLE - POST-FILLING $ - Closed Account
GENERAL SALES $ -
OTHER (ADVERTISING) S “
OTHER **{Void chk#1447)_ S -
TOTAL RECEIPTS THIS PERIOD S -
5. BALANCE $ -
6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
TRANSFERS TO OTHER DIP ACCOUNTS S -
DISBURSEMENTS S -
TOTAL DISBURSEMENT THIS PERIOD*** S -
7. ENDING BALANCE: S -
8. GENERAL ACCOUNT NUMBER # XX-XX4294
DEPOSITORY NAME AND LOCATION First Hawaiian Bank- Maite Branch
* ALL receipts must be deposited into the general account.
ae Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold, to whom,
tenns, and date of Court Order or Report of Sale
*** This amount should be the same as the total from page 2.
Page of
Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 12 of 71
1, CASH RECEIPTS AND DISSURSEMENT (continued)
B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PAYROLL ACCOUNT REPORTS $ .

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL

 

 

 

ACCOUNT REPORTS $ -
3. BEGINNING BALANCE $ 96,112.40
4, RECEIPTS
TRANSFER FROM GENERAL ACCOUNT - CHANCERY s 1,934.72
TRANSFER FROM GENERAL ACCOUNT - PARISHES
540 Bulce Nombre Agana $ 621.40
541 Bl Blessed Sacrament Agana Heights Te
542 Bl Mount Carmel Agat s 155,35
543 Mino Perdido Asan $ 155.35
544 Ban Vicente San Roke Barrigada $ 155.35
545 Bl Peace Safe Journey Chalan Pago $ 155.35
546 Santa Barbara Dededo $ 310.70
547 Bt Andrew Korean
548 Bt Joseph inarajan
549 BI Purification Maina
550 San Isidro Malojioj $ 155.35
551 Santa Teresita Mangilao
552 San Dimas Merizo
553 BI Waters Mongmong $ 310.70
554 Ban Juan Bautista Ordot $ 310.70
555 @ssuption of Our Lady Piti
556 BL Guadalupe Santa Rita
557 & Jude Sinajana
558 Ban Miguel Talofofo
559 St Anthony Tamuning $ 155.35
560 Bmmaculate Heart Toto $ 155.35
561 Blessed Diego Tumon $ 155.35
562 San Dionisio Umatac
563 Bl Lourdes Yigo $ 310.70
564 St Francis Yona
565 Banta Bernardita Agafa Gumas $ 155.35 $ 3,262.35
TRANSFER FROM GENERAL ACCOUNT
5. BALANCE $ 101,309.47
6. LESS:DISBURSEMENTS FOR THE PERIOD $ -
DATE CHECK NO PAYEE AMOUNT
11-Mar-20 1081 United States Treasury $ 7,166.34
16-Mar-20 1082 United States Treasury $ 6,505.00

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 13,671.34
TRANSFER TO GENERAL ACCOUNT - CHANCERY
TOTAL DISBURSEMENTS $ 13,671.34
7. ENDING BALANCE AS OF MARCH 31 2020 $ 87,638.13
8. PAYROLL ACCOUNT NUMBER XXXX-XX1263
DEPOSITORY NAME AND LOCATION Bank of Hawaii- Hagatna Branch
Page of
Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business}

Case 19-00010 Document 396 Filed 04/24/20 Page 13 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
B. (PAYROLL ACCOUNT)

1. TOTAL RECEIPTS PER ALL PAYROLL ACCOUNT REPORTS 5 -

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL

 

 

 

 

 

 

 

 

 

 

ACCOUNT REPORTS S -
3. BEGINNING BALANCE 5 46,171.47
4. RECEIPTS
TRANSFER FROM GENERAL ACCOUNT - CHANCERY S 120,000.00
TRANSFER FROM GENERAL ACCOUNT - PARISHES
540 Bulce Nombre Agana s 10,035.79
541 @! Blessed Sacrament Agana Heights S 1,400.00
542 @! Mount Carmel Agat S 1,800.00
543 Wino Perdido Asan s 4,394.00
544 San Vicente San Roke Barrigada S 2,800.00
545 Bl Peace Safe Journey Chalan Pago S 900.00
546 Banta Barbara Dededo S 10,200.00
547 St Andrew Korean S 2,400.00
548 St Joseph Inarajan $ 700.00
549 1 Purification Maina
550 San Isidro Malojloj S 1,400.00
551 Santa Teresita Mangilao S$ 3,100.00
552 Han Dimas Merizo $ 700.00
553 @i Waters Mongmong 5 1,600.00
554 San Juan Bautista Ordot S 1,200.00
555 Assuption of Our Lady Piti S 320.00
556 BL Guadalupe Santa Rita $ 740.00
557 Bt Jude Sinajana
558 Han Miguel Talofofo
559 St Anthony Tamuning S 12,691.00
560 Bnmaculate Heart Toto S 3,335.00
561 Blessed Diego Turmon S 2,100.00
562 Blan Dionisio Umatac
563 Bl Lourdes Yigo S 6,900.00
564 St Francis Yona $ 1,900.00
565 Santa Bernardita Agafa Gumas Ss 1,500.00 $ 69,115.79
5. BALANCE S 235,287.26
6. LESS:DISBURSEMENT FOR THE PERIOD
DATE CHECK NO PAYEE AMOUNT
12-Mar-20 bank debit Sanford Techonology Group S 100,841.98
12-Mar-20 bank debit First Hawaiian Bank $ 15.00
26-Mar-20 bank debit Sanford Techonology Group S 88,957.80
26-Mar-20 bank debit First Hawaiian Bank S 15.00
S 189,829.78
S 189,829.78
7. ENDING BALANCE MARCH 31 2020 S A5,457.48
spon
8. PAYROLL ACCOUNT NUMBER XX-XX6942
DEPOSITORY NAME AND LOCATION First Hawaiian Bank- Maite Branch
Page of
Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 14 of 71
{ssauisng) poday auijeiadg AjyjUOW Uolssassog-Ut-10}qaq

TL JOST adeg

sluawasinday Buipoday Sujeiadg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LE VIL $ OZOTEO $38) WeYo4a|A GHJ 40} JajsUeL| Pung yuegu ugeqdyueg) = OZ4EIFOT! «= T-ZT00T T puny [esaue9 gid VOW] = £669 gH3
€3'7S2'T S S@tBaD019 pue asnoy Alopos dO} sw3}| ‘BOURMOLE esi] By "quay Spseysry preuoy “aq 0602 OZ-421A-0T T-ZTOOt T pang jeseuad did vo €669 gH4
SCTSTY $ 4jedad Jope19UaD 3SB] 424 92d PIA L808} = O¢-4IN-OT | T-ZTOOT T puny |esauas did VOW] = £669 ahs
00's90'E $ 0z0z Arenigal Jos sadedsman Jo 8uNutd SO,nA 1S EUMEWUT) “dul ‘SuOHeagng Wend g80z]  OZ-4RIN-OT| = T-ZTOOT T puny (eaua did vOW] = £669 aH}
2S'LS7 $ IHDSqNS SMAN SND OZOZ YO1EIA| PBOS AY] BDIALBg SMAN 21[0432D S80z}  OZ4ARW-OT]| = T-ZTOOT T pung jeieuas dig vOV] = £669 ana} ~
e
S8°ESZ $ 02/TZ/ZO-02/TZ/TO Polsad BUI - 82430 BuNUNODDY 104 42IULDd UonesodsoD Ko1aX pB0z} — OZ4RIN-OT]| = T-ZTOOT T puny jeseueg did vOV] — €669 gH4 io
00'8E $ Pay punoisyIeg TEsTOP AU Wa2'UO!}99]85 €g0z} = OzEW-OT| = T-ZTOOT T puny jesuas gid vOv| = £669 eHajs
cab)
00'000'T $ BUBpo} s,neaajueED YJaUUay g 1udIdsy CDSsOURI4 “15 OZOZ YUEN opapad - YounyD esequeg eyes esoz| oz-4eW-OT| = T-C TOOT T puny jeqaues did vOV| £669 8H] T)
oO
00'ss $ @al4O Ai@aueyd - Addins sajem SUpUlIG 4axe AM BUDUNG 89}04D PUe}s} T8OZ} = OL4EIN-OT} = T-ZTOOT T puny jeiauas dia voy] 669 sHsiQ_
09°86T $ OZOZ YR4EW - 99430 AtsoueYD Joy jesodsiq Ysed | ITT ‘susayshs aysem 3y!9eq ogoz} = Oz4eWOE] = T-ZTOOT T puny jeiauay dig vow] £669 gH Oo
00'S9T 5 OZOZ Aleniqad Jo} BIeUa}UIEW BdIIALAS S,10}2I9UBD 38Bq JB4 eq PIA 6202] OTAEWOT] = T-ZTOOT T puny jeauay did ¥OW] = £669 gH IN
tT
€69ET $ 02/6Z/Z0-02/TE/TO PO!ad BUl|Ig - S9UAPISY S,day 404 jIIq 914399)3 AuoyIny Jamo WeNd géoz] Oe-seAOT]| = T-ZTOOT T puny jesaueg did vov] €669 gH IN
£9°VLZ% $ 02/TE/E0-02/TO/E0 A214 ArsoueYD - Ig JUIEIU; PU BUOY WLS cioz{—ozeWWFOT] = T-ZTOOT T puns jeiauaa did VOW] £669 SH 3
LLTLY $ saiddns aoiio - adesoys aiqeliod q1Z uolsuedxy ajedeas Aeqy ‘quay seqdejeg [aysoy edly 9L02 O@-4eW-9| = T-Z TOOT T puny jeiauad dig VOW] = £669 BHA a
OL vLe $ 0207 YUeW JO} WunIWasd AjyjUOU g Uejd aleaipay ‘quuley ejolaay 9 OfOpoy ‘Ay £202 OZ4RW-9|T-ZTOOT T puny jerauag dig vOv| = £669 aHayp
00°000°0E 020Z/L0/E0 3d 40} Ysodaq jjouAeg parewjasy qunodoy jJoiAedg euedy Jo aseo01pyiy 2L02 oz-4eIN-S|T-ZTOOT T pun jeiaueg did VvOv| €669 Hdl
OS'ELT $ 0Z0Z YEW 204 WinfUsid AjuOW g Ue|4 aesIpalAl -quiiay enEnyND “yt PIAeq “ZBs|) SLOz OZ-4EIN-S| = T-ZTOOT T puny jesauad dig vOv| = £669 @H4 3
OT 6ST $ OZ0Z HRB; 404 WuN}eAd AjyiuOW g UR} SIEOIPay ‘quijay OAOsY OPIBLIG “2BS|\ vLoz oz-tewes| = T-ZTO0T T puny jesueg diqvov] £669 aha] —
®
Or 0209 $ TTOOT POOL yoInyD aOYIeD AuoYiUY ules TLOZ Oz-JeW-S| —-T-ZTOOT T pung jeieuaa did vOV] = £669 gH S
® OLOOT POOL ALY - WIENS JO JUBWUILIBADD WO Y29YD JURID doys jo 4oJsueIL 5
79'06S'T $ TBBOZZOEZ AU) OZOZ HOLE J0J felUaY puke Suiseay ssoyuid Wo}se10d103 XOsOX oL0z ozewrs| — T-ZT00T T puny jessueg gid vOV] £669 SH S
09°99 § Peslespuny NPR WOUPED - NAOH Uandeu eUly, 10) suIYS-| Way pEOOZOZ AUL “ouy “SaBBUIG Apis 6902 OzRIWS]-T-ZTOOT T puny ieiaueg digvov| 669 SH
ve 0Ly $ 0202 Areniqa, 404 sadsey> fang “Ou GOW 8902 OZ4EWS| —-T-ZTOOT T puny pesaued dig VOW! = € 669 aH
ELEET § [eunqu, Weyjodo;ayy ssasdxq |elepad £902 oz-tew-s| —T-ZTOOT T puns jesauaa did vOV] £669 BHI
pue 3uunoa9e/asueuly Aq yUas sjuauinsog - 0Z/TE/TO-0Z/TT/TO waWdIYS O
6LV6L'E $ ozoz/z0 SRJODIN UES Har ‘iy 9902 Oz-teW-E T-ZTOOT T Pung [2/8UaD qiQ YO] £669 SH yy
aUIJUQ syoogIND ‘xogdosq ‘0ZOZ/ZO BUNSD ‘0ZOZ/EO SOMIBN IWsy ‘quisy —_
EL T99'TZ $ 0207/S0/E0 enp WausAeg UO} jeIpalyeD euesy eng jo yueg $902 O@-4EWE, — T-ZTOOT T puny jesaued did vOV] £669 aH) qy
Yn
00'8s6'T $ Bg OAOH yg “BSW ~ B2URINSU] YESH PuUe OZOZ Avensqay 104 BUISpO] sysatd OML yaany> ayoureD Auouauy ywules 7902 OZ-4EW-E} = T-ZTOOT T puny [esaueg did vov|  €669 SHs S
T2'ezz $ OzZ0z YQseW Winjwadd sauesnsul ayy dno1 ssauisng EWS ayt/22/) ugeg yueg oz-ew-z]— T-ZTO0T T pun fesauss diqvOv| = £669 gH
spread INNOWY asSOdund 33AVd Y3GINN AI3HD ava 3a09 19 NOlLdtd9$30 LNNODIV ON ID3¥ »NVE

 

 

TL JO ST 88ed

GOldad LNIWHND HOI SLNAWASHNSSIC WLOL
(ssauisng) poday duynesadg AjyjUOW UOIssassod-Ul-109qGaq

TL4O9T ae

squawadinbey Suipoday duneisdo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'e $ B24 BAIES payeiauag WuaysAs yUeg wend jo jueg dgag yueg OZHEWHTE e-BTO0T dlg-vOo¥ £206 908
00'06E $ 0Z0Z YEW JO} e243 SUyJUD WeND Jo UR weng jo Ueg ygqag yueg OC4EIN-TE Z-8TOOT digd-vov €£06 508
- $ $89} j2dAed pucoad oF yueg vellemey issty yged yueg OZ4EW-TE} = T-Z TOOT T pung je45ued did YOV £669 SH4
O0'bé $ OZSOEO DEQ Sdeq Jaysues) puny yueg ueIeMeH 4sity uged yueg O@-4EW-TE T-2T00T T pung jetauad did VOV £669 ghar
~
00°669'2T $ UEOL SHOVLS 40} JUaUAed 7D gHJ Jaysuesy spuns yueg UeHeMeH ystiy Hgeg Yue O2-ARIA-TE T-2TOOT T puny [e4auas did VOY €669 @HsH—
oO
00'000’06 5 0202/TZ/E add 403 JuNodIe {josAed euedy yo asso0Ipyrjy oF 4aysUel | juncooy yolAeg euesy fo asaco;pujiy gag yueg OC-4RUrEZ T-ZT00T T pung j2saus5 did VOV €669 PHILO
Kk
00'000'0 $ 02Z0Z/T2/E0 Jdd 404 soda joudeg payewnsg qunooy |JosAeg Buesy jo asar0;pyaiy 6017 OZ-4PIN-ST T-2T00r T pung jezauag did vOV £669 a4 a
OO'ATT $ asn Ausquey9 Jo} Jaded Ado> ZZETS'Aut 4OINGHASIg WYydesouN] paywUy BOT? OC4EIN-OT T-ZT00T T pung je4ausag did vOV £669 gh4 ?
82'6EL'T $ 0702 DTuoResauaD [os 2e¢ LOT? O¢-48W-9T T-2TOOT T pung fesausd did VO¥ £669 @H4
Ajeniqay 40} asnoH s,doysiquoty pue aayjo AlzoueY? JO Buij|ig [aU 1e{OS
00'EZS‘8T $ eo} Aed 03 salsazauiag d1OYIeD 0} SBIURAPY 9-S7BGE99-EOHUBOT yUeg UREMeH 3S4t3 901% OCEIN-ST T-2t00t T pung etauag did VOV £669 ahd AI
fo,
BE°0E9 $ 0202/tT/€0-6T07/ST/ZT - O1PEY DOD - IHG }eUIaIU] ue BUCY atyI9@q OUIGIOG vot? OZACIA-ZE BZTOOT T pung |2s2ua9 gig VOY £669 aks
IN
GEST $ 02/TE/E0-0Z/TO/EO POLed Buylig - 493UaD AdueUsa1g S}s{4D JO} jI}q BUCY EL E0TT OC4EWZT} = 9-Z TOOT T pung je48uay did VOV £669 aH
‘=
o0'08s'y § |  l8idd PlOseH “AY 10} 677-1 JO Buty 9g UOReredasd O42 Lt Ba|nlas [2897 BZ PT AU! ‘Jd ‘siaeg g siaeq SOtZ] = O<AEW-ZE] —T-ZTOOT T puny jesus did vOV] £669 as
oO
62°7S $ 02/1E/E0-02/TO/EO PoLed Sui|iig - ssapELUOH YI 0} AJ)SIUI YA] 104 |I1g BUCY sell COT OZ-HEW-ZE T-ZLOOT 7 pung [e4eue did VOV £669 Hd LL
Teed $ 0@/t2/Z0-02/T2/TO poiad 4! ~ SSa[SLUO} a4} 03 AuySIUIIA 40} JazUld uolieIodso> XO19X TOTZ OZ-ABIN-ZT T-ZT00T T pun [248485 diG YO £669 ahd Lo
LY 821 S BOIS YUL - OZOT Asenuer Jo4 f}}g 914399)3 feey $81 O0T? OZR ZT T-ZLOOT T pung [e488 dig YOV £669 SHA ry)
g9'e£ $ 02/€0/E0-0Z/E0/Z0 POldead Burpig - ssajaWoH a4} 07 AdjsluiA) 104 Ig JIE, Auoyiny syomiayey wend 660% OZ-AEIN-ZE T-2TOOT T puny jesauas did VOV £669 Shsic
oO
8E87L $ 02/20/€0-02/E0/Z0 poled Buijig - ssajswoH ay3 0} Asgs}UIAl 404 jI1G 914392/3 ALOU NY 4eMog Wend 8607 OCR ZT T-CLOOT F pun [e48ua5 did VOY £669 BHI
SS
oO
€CTST $ 0707 Aveniqay - ssajaWoH 43 0} AsgsiuN A) 30 jesodsiq yses tL “OU} “JOQUOD ayseM UeYeNd £607 OZ-4EWEZT T-2TOOT T puny jereued did VOW €669 BHA}
86997 $ 02/TE/E0-0Z/TO/EO - SSBFSLUIOH BYR 03 AsRsIUI|Al - ff1g JUIAILY pue BUOY Bq OWOI0G 9607 OCEAPCT T-ZT00t T puny Jeseusy did VOV €669 SH4 a)
O0°8ST $ JHEUN LUOD-UON] WJ OIPEY - |EMaUaY SUB!) 07979 WY “QU OYSAS £602 O@4EIW-TT BZTOOT T puny [e4aued Jig YOV £669 SHS 4
69°09 62 $ GLOZ “AON-Sny 40} sar|asas [e897 Blea) UYOF Jo SBIY4O MET S607 OCAEWTT T-CLOOT T pung fedeued did YOY £669 ghd 5
S6 0€6'SE $ 6TO7/TE/ZT YBNosYs SBIAISS jeTa} EBOZTT “AY “pay ‘uossepuy Jassaes|3 7607 O74EWETE T-2TOOT T pung [e1auad did YOY £669 ghapy
oD
bs'OET $ 02/€0/E0-0Z/E0/Z0 Polsed BUN|IG ~ B711Q AraoueYyD JO4 |}1q JIE AWoyINY SHiomsiaqeM Wend 2602 OC4RIN-TT] «= T-Z TOOT JF puny je4eueyD dIGVOV) £669 Gost]
Lotte $ Joz/20/€0-02/€0/20 poled Suyjpig - 3481] 392125 g 224440 A@aueYD 404 I}hg 914392)3 AouIny Jamod Wend Teoz]  Oz-FEW-TET —-T-ZTOOT T puny [eiauad did vOv| — €669 SHJ %
00'0sz $ aepn] ayeiossy sasea ¢ - diay] duiay [eundli) Tor ‘uedniea ueqg Aaigaor ‘34 6802{ O2-4EW-OT] = 6-ZTOOT T pund jei8us5 did YOY] = £669 SH4 S
oo'sé $ Ase]OU sased G7 QadIND HOI] OPS qxHed ‘44 40) djaH dua) yeungis} saeis4 UBISIDURL uryondey B80z7 OZ-4EIN-OT 6-ZTOOT FE pung |&42us5 Jig YOY €669 eH
SIRS INNOWY asOdund d3AVd YISWNN 493HD 3alvG 3G03 19 NO!Lddds3G LNNODDV ON ‘1L93V NVE

 

 

TL 40 9T 98ed

GOtmdsad LNFYYND HOF SLNAWASUNESIC WLOL
(ssauisng) Loday Sunesado AjyuoW Uolssassog-Urso\qag

1

=

 

TL4JO LT B8ed

sjuawavinbay Suimoday sujeredg

 

 

 

 

 

 

 

 

 

 

 

Case 19-0001I0 Document 396 Filed 04/24/20 Page 17 of 71

 

 

 

 

 

 

 

 

 

 

26'P98‘0TS $ OZO0Z TE HOUVI-Old3d SIH. LNAWASENaSIC TwLOL ‘sJuawas.ingsip jjP apnj2u! 07 Asossa2au so saBnd jouowippo ppy

> $ B84 B2uas Yue weng jo yueg yqaq yueg O7-ARIN-TE €6TOT b12> JAa{UN|OA YHePAasU| - je/poysnD 672 909

oss $ Ba4 BIIAIBS yUeg yueg uellemey ysuiy yged yueg O24eW-TE SETOT aag Ajo Z99L aH
aly JO Uelsaysanbg - puny [elpoysnD

ze088'2 $ quawysn{pe Buipnjou} syjauaq AjyyuoW squedinued p weg yueg OZ-4E-TE TETOT JUNOIY JUSBWASBAU; JUaWAIIAY £50 HOG
3s@dd WOW HOG Pung [eIpoysnD

6 TTS'T $ sasuadxa JayjO pue sea} MEH JO yueg yqeq xUeG OZ4EAHTE ZETOT qUNODdy JUSUISaAY| WaWaupsy LSTO HOS
382d VOW HOB- PUNY Je!porsn9

00°S08’9 $ SOUIAG “f [BEYDIIN Joysiquaiy 10} 6TOZ SS-OPOT Aunsead] $8}235 payun 690T O24RW-9T ZO0E0T ouAed did VO HOS €9cT Hos

ye'SOT'L $ SEJOIIN URS ABdJJal “44 10} 6LOZ SS-OFOT Ainseasy saqeis pan T8OT OZ-4EW-TT T'00E0T yosAed gid VOW HOS €9¢T HOS

0O'ST $ 0202/1Z/E0 dnoip Adojouyre| puojues 0} JaysUes4 PUN} 404 BB} So!AIaS yueg UeHemey 3Sdl4 yWgeq jue O@-4RIA-9T TOOEOT T pung j[oJAed iQ VOV zr69 SHI

0825688 $ 0Z02/1Z/€0 Add 40} spuny 4aysuedy dnolg Azojouyoe, P4oyues ygeq yueg O@-4EIN-9Z TOOEOT T puny ouAeg iQ YO zve9 Ha

OO'ST $ 0202/20/E0 Gnosg ABOjOUYDa| Psojues 0} 48jSUBI] PUN JO} Ba} BdI~UAS yueg UBHEMEH Isaiy wgeg yueg OZ-JEW-9E TOOEOT T puny jjosAed dig VOV eyeo SH4

86'T78'00T $ 02027/0/E0 Jdd 40} spun, Jajsuesy dnoig Adojouyr9| piojues WGaq yueg OZ-JBIN-Z7T TOOT T pung JosAed did vo" ZP69 SH3

SIBUUaI LNNOWY aSOdund 33AVd 43d ANN A93HD 3LvVG 3003 19 NOiLdIdIS3G LNNODDY ON 'LODV j’NVE

 

 

 

 

TL 49 LT Bed

GOW3d LNIYEND HOA SLNAWSENESIO WLOL
{ssauisng) Woday sunesdg AjyjUuop| UOIssassog-Ul-10}GQaq

 

TZ 40 8T a8eg

sjuaWasinbay Suipoday BuyjesadQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

jo~” adeg
9L'89E'TE $ 07202 TE HOUVIW 40 SV SASNAdXd GANHIOV WLOL
OC-AEN-TE
yi
OL bbe S$ SIOISHUY] JO S4Ys JOMOd JO jeNIIIV jELUSY S31 sojan O2-4eW-TE |
O
00°0r S$ Supojuow were Ayundas jo jensd3y Yyde}Unsas Ayanaas 9 SUOTUOA| Wey Oz weW Tere
00°00S S$ SEJOIIN URS Jaf ‘44 JO} Buisnoy jo jenss.y JOOS jelIoWaA| Seuang aujej a2uemojje BuIsnoY O7-4EIN-TE 2
00°8S6 S$ oAauy oplsug UBS] 79 ejOfesy Apny “44 10) adueunsul UYeay JO jensd9y youny aH0Y}e> Auoyjuy uses asuadxa payejas ABJajD Oren Te
00°000‘T S nysng ump “14 7g ejofasy Apny 4 404 Buisnoy jo jens227 yauny? dou Ve> AuoujUYy ules asuadxa pajejas ABsa]D O2-4eW-TEN
00°009‘T S OZOZ UEL JO} B21YO AsaoueYD Je UONdwINsUOD JaMod Jo jens29y JT] uoljesauay josseg O7-ARW-T N
OS'7Z S OZ0Z UL 10} SSafIWIOH FU} OF AUjsIUIIA) JE UONGUINSUOD JayeMm Jo jeNIIDy AWOUNY SyIOMIaTe MM wens TENT
SE TLT $ O7ZOZ UeL 82119 AladueY) Je UOIIdUUNSUOD JayeM JO JeNIDdV Aqouiny syomuayey Wend oneW Te
00°000'T § | OZOZIEIN 8 G24 40} D10> 404 sadiasas Yoddns jed/uys93 pue SupsaUlsua jo jensdIV 11 ‘SOW Saad} fLUOISSIJO1g O¢-s2W Tip
00°0€8 S OZOZ UET 10} SSaJaWOH aU} 0} ANsiUI) Je UOHdUINsUOD Jamod Jo jens20y7 Ayoyiny Jamog wen sanyan OZ-HeW-TEL_
B6°9LE S OZOZ UeT 10} BIO AsaouUeYD Je UONdWINSUOD Jamod Jo jeNdDdy Ayouiny Jamodg wend soinn OZ-42IN-TE D
pS pEL $ OZOZ WEL 10} sSaBWOH AU} 0} ANZSHUAAY JO} UOIIDA}JOI Yses| 4O Teno josjuo aysevjy uUeyend used OZ-4B-TE B
00°000TZ S 6LOZ AON OF 8TOZ PO JO} SAdIAJaS JUBLUaTeUeW puke |eI/UYIA} JO} jens99e sUOIIN[OS AJaAOISIG a2UeI|dWO7 uondiosqns GiAON Oey
00°005‘Z s 6TOZ SNy 104 ad} Jaulejas Jo jens99e afepiay uYor Aj} JO SUBTIYO Mey Saa} |PUOISSaJOlg era OE
00°000‘T S 6TOZ SUNS 10} OUA ‘44 JO prkOg puke WOO jo |enidD7 Jaquas) aayyjeg Aauuel, Ale UYyor duisnoy eTUnrORD
o)
sq
AINNOWY dSOduNd ddAVd ANNODIV ASN3AdX4 diva &

 

 

 

 

 

 

 

TZ JO BT ade

0202 TE HOYVW JO SV J1aWAVd SASN3dX3 GANYDDV
FHB XX-XX6993 AOA General Fund -Debtor in Possession
BANK RECONCILLATION*

Balance per bank statement dated: 3/31/2020 S 731,069.85
Plus deposits in transit {a):

Deposit Date Deposit Amount

 

 

 

 

 

 

WPA [LA PUA TH in pin in
‘

 

Total deposit in transit: s -
Less outstanding checks(a):

Check Number Check Date Check Amount

 

 

 

 

wwii! SEE ATTACHED OUTSTANDING CHECKS SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total outstanding checks < § 43,112.20
Bank statement adjustments**

Adjusted bank balance $ 687,957.65

* It is a acceptable to attcah lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page sof

Operating Reporting Requirements Debtor-in-Passession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 19 of 71
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

FHB XX-XX6993 AOA General Fund -Debtor in Possession
OUTSTANDING CHECKS
3/31/2020
Check Number Check Date Check Amount
1782 11/15/2019 35.00
2015 02/11/2020 1,000.00
2048 02/20/2020 1,005.00
2061 02/28/2020 250.00
2069 03/05/2020 646.50
2075 03/06/2020 173.50
2087 03/10/2020 1,151.25
2082 03/10/2020 1,000.00
2089 03/10/2020 250.00
2088 03/10/2020 75.00
2083 03/10/2020 38.00
2093 03/11/2020 158.00
2105 03/12/2020 4,580.00
2098 03/12/2020 728.38
2096 03/12/2020 266.98
2097 03/12/2020 152.23
2100 03/12/2020 128.47
2099 03/12/2020 73.66
2101 03/12/2020 73.31
2102 03/12/2020 52.29
2103 03/12/2020 18.35
2109 03/16/2020 30,000.00
2107 03/16/2020 1,139.28
2108 03/16/2020 117.00
[otal . __43,112.20

 

Case 19-00010 Document 396 Filed 04/24/20 Page 20 of 71
FHB XX-XX1430 AOA General Fund

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK RECONCILLATION*
Balance per bank statement dated: 9/30/2019 S -
Plus deposits in transit (a):
Deposit Date Deposit Amount
$ -
$ -
$ .
§ -
S$ -
S$ -
S -
$ -
Total deposit in transit: S -
Less outstanding checks{a):
Check Number Check Date Check Amount
$ -
$ -
S$ ~
S$ -
S -
§ -
§ -

 

Account was closed and all balances was transferred to AOA DIP General Fund FHB#6993 /
All outstanding checks where /ater roll forward to new AO Dip General Fund Account

 

 

 

 

 

 

 

 

 

FHBH6993

$ ~

$

g

$ 7

$ ~

S

$ ~
Total outstanding checks <$ :
Bank statement adjustments**
Adjusted bank balance $ -

* jt is a acceptable to attcah lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 21 of 71
FHB XX-XX3050 AOA -AAA
BANK RECONCILIATION*

Balance per bank statement dated: 11/30/2019 S -
Plus deposits in transit (a):

Deposit Date Deposit Amount

 

 

 

 

 

 

 

1A I 147 14
:

 

Total deposit in transit: $ -
Less outstanding checks(a):

Check Number Check Date Check Amount

 

 

Account was closed and balance was transferred to AOA DIP General
Fund A/C# ending 6993

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ i:
$ 7
$ ~
$ 7
$ .
$ ~
$ .
$ ~
$ ~
$ ~
§ -
Total outstanding checks < $ -
Bank statement adjustments**
Adjusted bank balance $ :

* |tis a acceptable to attcah lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report {Business}

Case 19-00010 Document 396 Filed 04/24/20 Page 22 of 71
BOG XXXX-XX9073- AOA
BANK RECONCILIATION*

Balance per bank statement dated: 3/31/2020 S 38,953.26

Plus deposits in transit {a):

 

 

 

 

 

 

 

 

 

Deposit Date Deposit Amount
S -
S -
S -
§ -
$ -
§ -
S -
§ -
Total deposit in transit: S -

Less outstanding checks(a):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Number Check Date Check Amount
$ -
S ~
§ -
S -
S -
§ -
S -
§ -
§ -
§ -
S -
§ -
S -
S -
S -
S -
§ -
s -
§ -

Total outstanding checks <5S -

Bank statement adjustments**

Adjusted bank balance $ 38,953.26

* tt is a acceptable to attcah lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 23 of 71
FHB XX-XX4294-AOA-Umatuna Si Yu'os
BANK RECONCILIATION *

Balance per bank statement dated: 4/30/2019 s .

Plus deposits in transit (a):

 

 

 

 

 

 

 

 

 

Deposit Date Deposit Amount
$ -
s -
$ -
S -
$ -
s -
5 -
$ -
Total deposit in transit: s -

Less outstanding checks(a):

Check Number Check Date Check Amount

 

 

 

A AA 14 1
:

 

Accounts was closed and all balances was transferred to AOA DIP General Fund FHB#6993
(Negative Balances are roll forwarde to the new AOA DIP General Fund FHB#6993)

 

 

 

 

 

 

 

 

 

 

 

g i.

$ -

S -

S -

S -

S -

S -

S -

§ -
Total outstanding checks < $ :
Bank statement adjustments**
Adjusted bank balance $ -

* jt is a acceptable to attcah lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 24 of 71
BOH#XXXX-XX1263 AOA-Debtor in Possession
BANK RECONCILIATION *

Balance per bank statement dated: 3/31/2020 $ 101,309.47
Plus deposits in transit (a):

Deposit Date Deposit Amount

 

 

 

 

 

 

 

 

MED | FF
1

 

Total deposit in transit: $ -

Less outstanding checks(a):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Number Check Date Check Amount
1081 3/11/2020 5 7,166.34
1082 3/16/2020 S 6,505.00

§ -
§ -
§ -
S -
§ -
S -
§ -
S -
§ -
S -
Total outstanding checks < § 13,671.34

Bank statement adjustments**

Adjusted bank balance $ 87,638.13

* itis a acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 25 of 71
FHBHXX-XX6942 AOA-Debtor in Possession
BANK RECONCILIATION*

Balance per bank statement dated: 3/31/2020 S 45,457.48
Plus deposits in transit (a):

Deposit Date Deposit Amount

 

 

 

 

 

 

 

 

WMATA in jin pin pin
,

 

Total deposit in transit: S -

Less outstanding checks(a):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Number Check Date Check Amount
s -
§ -
S ~
S$ -
S -
§ .
s -
§ -
S -
s -
§ .
S$ -
§ -
S$ ~
§ -
S -
S -
$ -
Total outstanding checks < § -

Bank statement adjustments**

Adjusted bank balance $s 45,457.48

* It is a acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report {Business}

Case 19-00010 Document 396 Filed 04/24/20 Page 26 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C, (CUSTODIAL ACCOUNT)*

1. TOTAL RECEIPTS PER ALL PAYROLL ACCOUNT REPORTS $ -

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL

 

 

 

 

 

 

 

 

 

 

 

ACCOUNT REPORTS $ -
3. BEGINNING BALANCE S 22,259.30
4. RECEIPTS:
TRANSFER FROM GENERAL ACCOUNT - CHANCERY {Canonization}
TRANSFER FROM GENERAL ACCOUNT - OTHER ENTITIES
xxxx Pontifical Mission Sociaty $ -
xxxx Association of Diocesan Clergy
xxxx Other Entity $ -
xxxx Other Entity $ :
xxxx Other Entity $ :
xxxx Other Entity $ :
xxxx Other Entity $ a
xxxx Other Entity $ -
TRANSFER FROM GENERAL ACCOUNT $ +
5. BALANCE $ 22,259.30
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
DATE CHECK NO PAYEE AMOUNT
TOTAL DISBURSEMENT THIS PERIOD $ -
7. ENDING BALANCE MARCH 31 2020 $ 22,259.30
8. CUSTODIAL ACCOUNT NUMBER XX-XX6950
DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite Branch
Page of
Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 27 of 71
00'009'T $ Ppaurezulew gy paysiuajdas junOWe jezo)
000s puny adueya
oooss't puny yseo Aniag

 

“Occ HOWW HOd INANNSING Td 28 WLOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- O702 HOV Ni LNFIARSINAId TY ON

 

 

 

 

 

 

 

Case 19-00010 Document 396 Filed 04/24/20 Page 28 of 71

 

 

Overs OCLES 0297S OLSES ors7s OLTZS orTzs OLt?s O6E0S OETES ooTEes
{euedoid}seg | sajeday/seg | Bujves[> Atg Aroayad suogduosqns If i ij Nr ty SAIAI3S PIE Surpyiag {ROL SsO(NINWC sopuan/Ag paysanbay a1eg yse9 Aad
-SapyaA, pue Aspune] | 2g a8e}s0qg Je1o3uer Yayryy F pooy smHo Jayio jA/Burdesspuey| wew gy day

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

020Z ‘Asenaqay jo yuoU ayy Jog
quauystuaydey 49d
euesy JO asaza:pyaiy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O8s¢s o9ses ovszs OLsZs O8TZs
wononpoiday ‘sng JaURO 8 asuadxy (pueyst sjooy yews
og Bunuitd uopensiday sey | Appezidsoy | -uo)odsueit | gy ydinbz

 

 

Case 19-00010 Document 396 Filed 04/24/20 Page 29 of 71
FHB#XX-XX69S0 AOA CUSTODIAL ACCOUNT
BANK RECONCILIATION*

Balance per bank statement dated: 3/31/2020 $ 22,259.30
Plus deposits in transit (a):

Deposit Date Deposit Amount

 

 

 

 

 

 

 

TF 1 14 FA [1 |
’

 

Total deposit in transit: $ -

Less outstanding checks(a):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Number Check Date Check Amount
S -
S -
S -
S -
S -
S -
S -
S -
S -
S -
S -
§ -
S ~
§ -
§ -
§ -
§ -
§ -
§ -

Total outstanding checks <

Bank statement adjustments**

Adjusted bank balance $ 22,259.30

* It is a acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.

** Please attach a detailed explanation of any bank statement adjustment.

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 30 of 71
D. SUMMARY OF SCHEDULE OF CASH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSIT IN
TRANSIT, ERM.
ENDING BALANCE FOR PERIOD: TOTAL UnnenosreeD TOTAL UNRESTRICTED Te eCeD eeenicteD CUSTODIAL
FUND
GENERAL FUND
‘| FHBAXX-XX6993 AOA General Account-DiP $ 687,957.65  $ 22,046.74 $ 710,004.39 $ 391,881.06 $ 293,536.26 § - $ 24,587.07
2 FHB# XX-XX1430 AOA General Fund $ : $ > $ - $ ~ $ = $ : $ :
3 FHBH XX-XX3050 AOA -AAA $ = $ $ = $ : $ : $
4 BOGH XXXX-XX9073- AOA $ 38,953.26 $ : $ 38,953.26 $ : $ 38,953.26 $ - $ -
5 FHBH XX-XX4294-AQA-Umatuna Si Yu'os $ z $ $ - $ - $ - $ = $ =
PAYROLL FUND
6 FHBHXX-XX6942 AOA Payroll AccountT DIP s 45,457.48 $ 32,405.00 $ 77,862.48  $ 0.00 $ 77,862.48 $ : $s :
7 BOH#XXXX-XX1263 AOA-DIP - Payroll Account $ 87,638.13 § 310.70 $ 87,948.83  $ - $ 87,948.83 $ : 5 -
CUSTODIAL FUND
8 FHBHXX-XX6950 $ 22,259.30 $ ~ 3 22,259.30 $ - $ - $ : $ 22,259.30
OTHER ACCOUNTS $ :
9 BOGHXXXX-XX3206 63,692.33 $ : $ 63,692.33 § - $ 63,692.33 $ x $ -  SCHB
10 8OH#45551-AOA 17,608.03 $ - $ 17,608.03 $ : $ 17,608.03 $ - $ - _ SCHB
11 BOH#45288 -AOA $5,462.54  $ - $ 55,462.54 § = $ 55,462.54  $ - $ = SCHB
12, BOHAXXXXXO157 1,535,544.32  $ - $ 1,535,544.32  $ : $ : $ - $  1,535,544.32 SCH8
13 FHB-RI199V9580 117,177.17 $ - $ 117,177.17 $ : $ 17,177.17 $ 100,000,00 $ -  SCH8
14 FHB-RI4464Y444 46,836.29 § - $ 46,836.29 $ - s 6,836.29 $ 40,000.00 $ - _SCHB
15 FHB-RI4SSMV851 150,963.28 $ - $ 150,963.28 $ - $ 45,318.28 $ 105,645.00 $ -  SCHB
16 FHB-RI717V1793 117,178.07 $ - $ 117,178.07 $ - $ 17,178.07 $ 100,000.00 $ -  SCHB
17 FHBAXX-XX3412 16,011.40 = $ - $ 16,011.40 $ - $ 16,011.40 $ : $ ~ _SCH8
18 FHBHXX-XX6319 253,216.30 $ 2 $ 253,216.30 $ : $ : $ - $ 253,216.30 SCHB
49 FHBAXX-XX7662 1,466.46 $ - $ 1,466.46 §$ - $ - $ - $ 1,466.46 SCH8
20 FHBHXX-XXSB39 1546.66 $ - $ 1,546.66 $ - $ - $ ~ $ 1,546.66 SCH8
21 BOGHXXXX-XX0229 2,933.73 $ ~ $ 2,933.73 $ - $ = $ ~ $ 2,933.73 SCH8
22 BOGAXXXX-XX0935 5,415.86  $ - $ 5,415.86  $ - $ = $ - $ 5,415.86 SCH8
23 Coast360xx8472 7 $ - $ - $ - $ - $ -  SCHE
24 Petty Cash/Change fund** 1,600.00 $ - $ 1,600.00 $ 1,600.00 $§ - $ - $ - PCE
2S FHBUXX-XX5127 5,242,642.75  $ = $ §,242,642.75  § - $  5,242,642.75  $ - $ = SCHB
26 Bishop of Guam 524.16 $ : $ 524.16 § 524.16 $ : $ : $ -__SCHB
27 Bishop of Guam 2,938.76 $ - $ 2,938.76 $ 2,938.76 2 $ > $ - _SCHB
28 Bishop of Guam 372.32 $ - $ 372.32 = $ 372.32. $ ~ $ - $ - _ SCHB
29 Archdiocesan Missionary Seminary Redemptoris Mater $ 11,638.00 $ - $ 11,638.00 $ 11,638.00 $ - $ - $ -  SCH8
TOTAL CASH AVAILABLE $ 8,527,034.25 $ 54,762.44 $ 8,581,796.69 $ 408,954.30 $ 5,980,227.69 $ 345,645.00 $ 1,846,969.70
*Specify the fund and the type of holding (i.e., CD, Savings Account, Investment securities, etc.}, and
the depository name, tocation, and account number.
** Attach exhibit itemizing all petty cash transactions.
NOTE:
Attach copies of monthly accounts statements from financial intuitions for each account.
The following accounts were removed from the summary. They were closed as of Feb 2019 and were reported in MOR for Feb 2019
FHB# XX-XX4545 AOA- Clergy Vocations Fund
FHB# XX-XX7301 - AOA-Canonization Fund Page of

BPHXXXXXX6020 - Marriage Tribunal- AOA

Operating Reporting Requirements

Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 31 of 71
auew

 

LEESXX-XX#OHA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SLtv9'7v2'S gHd suppay> pepiysay Z JUNODDY [e1BUaD Ps8}dU4}s9y-did-VOV a
Pa
anjea yoog!] OO'SEO‘TL weny jo yUeg sy201s jezauag Jae suojdwapay Areurwas Aieuoissi~] Uesa20IPYQIY 45
Pealeres . syegu; uoywuiyun syd04s eiaue ajos uoHesoduo: wenyg jo dousi NN
Bulag juawayeis ou/anjea yooq cerece Heeut Hunk POY | 2 fos uoH 2 v wend jo doysig dy
smveis U0 "8c6 uewwnig douypio sx904s e13Ud ajos uoijesodio wend jo doyst
ajepdn ou yunosve pjo/anjen xo0q 9L'8E6'7 5D doyONn D0} | 9 los uoly av 94 ysig eS
snyets U0 . ‘Quy UeZIOW! UapUy/ose Syo03S euaua 3}OS uOHeJOdio wend jo dousi
ajepdn ou junoove pjo/anjen 400g 9Ol'ves | W uapuly/osed [5 420} { 5 jos uoly aM D4 usig 4
qunosze pasoj> - anew og9¢3se07 SBUIAES jesauay euesy jo doysiquaiy ZLYBXXQJESeOI(N
juawiazeys Yueq OU} 9B°CT YS eujyedey 908 dulyoa4y) jeipoysnd S1BYIOW UESUYD SEBOXX-XXXXHOOEL
Wausazeys FUP OU) Ey EEG 7 eujedeyH 908 vag jeipoysn> Duy ‘SsaAtBaseD JaEqUN|OA YNeHaIU 6ZZOXX-XXXXHDOSTP
juamayeys xUeg OU 99°9¥S‘T aueW gH4 sunpayy {eipoysn> went) Ayuensiyd uj Sojisund 6GEBEXX-XX#E HP
oo, gua eipoisn wend jo uopeBajeq jeasibey _ o
9” 990'T aueW gH peyd [e!pojsn>, wajesnar jo aiyoindes AjoH euy yo JepsQ UeMsenb3- yO 79OLXX XXHSHS TE
OE'9TZ'ESZ ave gH Supay) jeipoysn3 aye BY} JO aIUasajUOD jedoosid3-yOY GTESXX-XX#OH |
Ov TLO‘OT ae gH BUIxI3YD popiysay di puny isn, ueseoipyoty ZLPEXX XXHEHAGS
LO'SLT‘LIT njnfouoH sawer puowAey-gH4 JUSWYSBAU| pepiyssy puny diyssejoyos oyoureD SoJoj4 Uoe7 9 Buy-VOV E6LEALTLI-GHI
i
8Z'€96‘0ST nNjOUuoH, sawer puowAey-gH5 JUBWYSSAU] papiysay pung diusiejoyos jeuowoyy nNeaniweg 97] UajIaH-VOV TS8AWSStlu-8H4 €
67 9€8‘9V njnjouoH sawer puowAey-gH4 JUBLWYSBAU} papiysay puny diyssefoyos jeuouwsy, seupeBuineg doysig-vOV brbArSbPre-dHd 5
LVLLULIT nynjouoq sawer puowAey-gH4 WUBWYSBAU] paqoysay spun jeuOWwaW looyos WoYLeEO seJoj4 doysiquuiy-vOV OBSEAGOTTE-EHYH
ZEVyS'SES'T nynjouoH HO JUBLUYSBAU{ jeipoysnd {Sd Paeuiperuj 10} Ue} JUBWBINSY-VOV LSTOXXXXX#HOG
vs 790'Ss eujedey iO qoL jesauag euesy 40 asas0ipyaiy 88z7Sr#HORH
€0°809‘LT eujedey HO@ aol Je1auad euedy 40 asas0ipuaiy TESSSPHHO a
€€°769'E9 eujedey 509 aol jesaua euedy JO asas0Ipyay GOZEXX-XXXX#OOG
®
syseway qunowy uojer0; yUeg yueg adAL pun4 auweu juNOIIy #uUNOIIYy a
oO
SLNNOIDV YSHLO

8 HOS
 

 

 

 

6 Filed 04/24/20 Page 33 of 71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@TEE6 OT $ 00°000'2 $ 97'9ES'E67 = IWLOL
ES'778'6 S uofeyUSsWNDOP OU ING UaJPIIYD JOJ UOISSILU ‘YSeI Baz4] ES'ZZ7B‘ES S$ pooupliya AjOH jeaijiuod op
=
YBIM fOOYIS BjOUIED JOY astesPUN, PSUMO S,OOYIS WOYUIeED| 68’ 6EE'P MSO oy
6S'OTT'S $ J2]OH UOIDDY JO |Jig JaJeM Jasyjo 0} puny BuNesdao 0} saysuesy ‘Ysed da44] GS'OTT'S SY &
“paaiazas juauiAed Ai
sadpny yeunqu jo puadis »g Aajstys Jo} 1}04Aeg] OO'OOO'T $ | JUaWINUUY ‘Sased Jeay 0} puadiys pue jeuNqiit ayy Jo UONesado ayy Aed 0) spund} 79°979’6S jeunqiuy adewey g
cy
udjedwieD SOS - uo!}eIS INO anes - UO!JeE]USLUNDOP jes}

Bd FEUOISSAJO1d SDI] OO'OO0'T $ Supajsued Uo BUNJOM Apjuasind -UoHeUog IyIQads 4aYyIC B Busstespuny eje} vO'TIE'VE uoneuop/sduisiespuns 510% q
“MO f}11S 8M 1eU} 8a4 OLIN, Oo

Jeuiluas 404 Aed {1M sity) ey} paualuuayap Apeasje doysiqyjuy Inq pantadaz JUeID| 0O'000'Zr yliey jo uoijededoig ay} 104 Ayain0s Cg

‘pasinbas 3uoday ‘puny oO

uojesado pasn aq jouued ‘asoding ayploads YUM UOHAaIUAaYXY WOYIeD Woody eID} SO'STZE‘TH Ajaioos 1x9 21yOYyIeD J

asuedxg pojejay G
uoneonps 404 ayjoads a21J40 spooyrs IyOYIeD JO} adejd ul Ss} UOMeWUaWNIOG| T8'TS6‘0S JUSUIMOPUY INF uesadoipyjy op

pasiedpun ajiq -Oid - asp swesZ01dg AJUeUTAI, SIS{ID BY} 10J SPUNS] £Z7°600‘SE Jaqua Aoueugald SiS} M

sajqeAed QOO‘OZTS ayqeded ayewiys3 - yIUIed “IS - UeLeULWaS
JO puadiis 1g aaq uoNtn, Aed 03 dyyI9ads Buisiespunj UOLjeUOp “UeWeUlwWas| 97°68‘ puny sudijes0A,
sug O3y SaVINIY INNOWY
OZ-4EW-TE

pung jeipoysn) - paquysay Asesoduia;
YNVDV 10 3930010 HIV

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°00T $ woReUEg CeIjas UodWal | sejes sl10g €6690T-€0 SH Oz-ady-€ 6097 O7-JOW-TE 00@2T
00°S7T $ ABia(D painay 03 Poddns ~ uoleuog oeyad uodwal | 013g "D aULayIey €G6690T-E0 aH OZ-4dY-E €86r-GH4 g092z O@-4RIN-TE o0z2T
00°SZT $ SsafaWOH ai O} AljstutA| - UOL}eUO OBIJay UoduwAlL 0485 'D aUuLeYyEy €6690T-€0 gH4 oz-idy-¢ €86b-SH4 £097 OZ-2EW-TE o0zzt
00°0S $ ABI31D Pasay O} Hoddns - uoWeUog oeYeD UodWA! opayepul BEY) €6690T-€0 @H3 Ot-4dy-€ TST?-09€19 9097 O2-J8W-TE 00zZT
00'0S S SSA[PWOH aU} OF AsAS{UIWA} - UOEUOG OBIeD UO} opejepul eel) €6690T-£0 8H Oz-4dy-€ TSTp-09€19 g09z OZ-4EW-TE oozzT
00°00T $ BISA] DfOUIeD - UOeUOG oeYaD UOdUIa! | oosuidun gq aiuuy €6690T-€0 aH oz-dy-€ Lv9€-09E19 09% OZR TE o0zzT
00°00T S UOReINp® /oyJeD ~ UOeUOG OR}eD UOdWal | oosuidun gj auuy €6690T-€0 gH O2-sdy-€ Ly9€-09€19 £097 OZR TE aozzt
00°00T S$ SsafaoH ay} OF Aqjstull| - UoQeUog oejjag uodWial | ooguldun gj aluuy €6690T-€0 @H4 O7-dy-€ Lp9€-09E19 7097 O7-4EW-TE oozzt
e0'00T S ABJa{D Pasay 0} Hoddng - uoeuog oejeg YodWal | ov8uldun gy auuy €6690T-£0 gH3 Oz-ady-E Lv9€-09€19 T09z O2-4eIW-TE 00zzT
00°00T $ yoddng pue uoljeonpy ueleUiUas - UoeUOg OF}eD UOdWIatL ooguldun gj etuuy €6690T-€0 @Hd Oz-dy-€ Lv9€-09E19 0097 Ot-HEWHTE o0zzT
00°SZ s yoddns pue UoReINPS UBLIBUILUSS - uoyeuogd oeyer uodwal | plaeg ezZlenN €6690T-€0 @H4 Otudy-¢ BSsz OZ-AEW-TE o0zZzT
00'SZ s yoddns pue Uoneonpg ueLeUIWas - UOReUOg O8Ijaq UOdWal) piaeq ezzaN €6690T-€0 aH Oe-Idy-€ £867 OZ-4EWTE aarzt
00°SZ $ yoddng pue voneonpg ueLeuluas - Uoneuog OF1aD UEdWal | PIOyLOM aaUy €6690T-€0 aH O¢-sdy-€ 987 OZ-EW-TE o0zZT
00'Sz $ ABia}D pasjay 0} LOddnsg - uoeUog CeYyaD voduialy P1o}OM asuy €6690T-€0 g@H3 ozady-€ S8Sz Oz-4eW-TE oozzt
00°000’0€ $ 0202/TZ/E0 3dd 10 ysodaq |josAeg pareiisz eueay Jo asal01pyaiy ZE90T-EO gH4 oe-ady-€ 60T2-dH4 €8Sz O?-4eW-ST 00zZT
OL vre'z S 0707 Aveniqa - Jualussassy Ysled yoinyD 2[0uIeD Jesy €6690T-€0 aH Ot-4dy-€ T96T-904 O2-12W-9T o0zzt
6209 $ 0707 YueW - UOYeD yoinya a10uie> Jesy €6690T-€0 gH4 Oc-ady-€ 0961-908 OZ-dEW-9T oazzt
00'089 $ oLaqty ‘44 40} suolzuaqy] ssel] yauny ayoureD 3e3y 7y¥690T-E0 gH4 Oz-sdy-€ L£S6T-904 7897 O7-JEW-9T 00z2T
00°S $ yeaa ayueAeuag UUY aDuesy €6690T-€0 aH ot-ady-¢ T8sz O2-1eW-9T aoz7t
00'Z s sadojaaua OT pue saged oT - setdop/uoneucg eIDUO,) ULE} €6690T-£0 agH4 o2-dy-¢ 08sz O?-4eW-ET ooe7eT
00'0v $ quauded SSeID djN sse{> d4n €6690T-£0 @H4 Oca y-E 6L57 OZ-IEW-ET 00zzT
6t'89p'9 s oz0z Aseniqa - uauissassy Ysiied yDanyD I]0U41BD OBA €6690T-€0 gH Ot-dy-E 6E8ST-D0" OZ-4SEW-ET o0z2T
OL OTE S XL WAWAITALZ s19S YOINYD DOD OBLA €97TE0-BE00 Hog E€8ST-D08 O2-HR-ET oazzT
00'00T $ 0702 Aleniqad seajaias durjunoooy YoInyD 2HoOUZeD O8eg URIEYD E6690T-€0 SH4 Ot-ady-€ Se98-909 OZ-JEW-ET oozzt
86008’ $ 0707 Areniqa, - Juauussassy Ysiied Younyd WoureD o#eg Ue|eYD €6690T-€0 @H4 ozdy-¢ ve98-D0 OZ-sEWET aazzt
TL79T'7 $ 0207 Aleniga, - uaussassy Usted Yyounyp 2OUIeD SUCWUBUOW) €6690T-€0 SH oe-idy-€ €bp2-aH4 OZ-4RIN-ET ooz2T
00°SZ4'T $ ¥ PleYyoY “sy 404 suouaus/spuadns sseW - Hsodaq j[o1Aed YasNyD WOUIeD eUieA) @v690T-E0 gH Oz-sdy-€ 9ETT-D08 BLSZ O@-eW-ET 0022T
00'9r $ OO JaAaiO) pue Jayjaq 104 OLesoY aUlysyD €6690T-€0 aH Oz-ady-¢ 0s90SYO LLS% Oz-42W-2T aazzt
OO'EZ $ yoo 18A8I0} pue Ja}}aq 404 oulnby pjesag y zp aadisaq €6690T-€0 aH oc-ddy-¢ 6790SYO 945% Oz-4eW-ZT o0zzT
LE 78T $ OZ0Z Ye] - uO jooyas WouyeD Auouiuy WUIeS £6690T-€0 @H4 oe-dy-€ pOpr2-HOS Oz-4eW-2T 002¢2T
00°9ST'9 S$ OZO7Z YueW - uaUssassy jooyrs aoyJeD AuoWIUY gules €G6690T-E0 aH4 Oz-dy-€ pObye-HOg O2-4eW-Z2T aazzt
00°02 5 quawded JIN Bjoipuay 191427 €6690T-€0 @H4 Otsdy-€ SLSZ 02-42-27 90zeT
00°00T $ (uooesue.t jedAed) elpay 2yoyze> 404 WOddns oj UoHJeUOG ORYJeD UOdWa!L eujosay UAE) €6690T-€0 @H4 O%-4A-9  |MOBEZTHEHZ/9ES7ZT orsz 0%-4-82 o0zzT
00°00T $ (uonzesued) jeddeg) AB:a1D pasijay 40; Woddns 0} uoeUOG O81aD UOdWal | eUjosay uAeY| €6690T-€0 @H4 ordy-s TSp8SZETPTO0z6Da8 60SZ 02-44-82 o0zZT
AINMOWY 3soduNd JIN innossyamve JIN NYS ae YaSIAIN XDSHD “ON 3019904 ee 3009 19

 

 

 

 

 

 

 

 

 

 

 

LISNVYL NI LtisOddd

Case 19-00010 Document 396 Filed 04/24/20 Page 34 of 71
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PeZOL eS $ 0202 TE HOUVIN JO SV SANNA GALISOdaONA IWLOL

00'00T $ uoneucg oFije5 uoduial | 0494920 e19D €6690T-€0 aH3 Ot-dy-9 | NGEVESLLESTZESOAZ 7992 Oz-4eW-TE o0zzT
00'0S 5 Uoeuog oeyjay uodu uIngeg Uuy esase4 | E6690T-E0 BHI oz-idy-9 = | LTBBavSNVTPT6Spor 199% OZ-1BIN-TE o0zzT
00°02 $ uo eUCg OReH Uoduialy eID4ed BUSHY €6690T-E0 aH4 Oz-4dy-9 OZSLBvTBHEEBZETIO 0992 O2-1eW-TE 00zzT
00°0T $ yoRRuOg oeljeg UOdWalL Quaiand voay yesogaq €6690T-€0 BHI Oz-idy-9 | B096P6ETIGESGEDNG 6592 O4EIN-TE 00z2T
00'0T $ uoReUog oRljey Yodel | O1ai4and Yoa] Yyeiogag €6690T-€0 aH Oz-idy-9 | JOvPLELGB0EOLODEE 8597 O2-4eW-TE oozzt
00°02 $ uoeuog oeIj989 uodwial, puny Buialg jedAed €6690T-€0 gH Oz-idy-9 =| HOLS98TARzErserve £597 O7-4HEW-TE 0072T
00°00T S wuoneuog Oeye5 uodual | oyalazO 21/89 €6690T-E0 @H4 Oz-idy-9 = | LeZzEvLL146777979 9592 O74EW-TE oo7zzT
00'0S $ uoneuog ceyan uoduial) BASS M BLEW €6690T-€0 aH Ozidy-9 =| SETBIBLALOTZEESST gs9z O2-JEW-TE oozzt
00°SZ 5 uopeuod 0e}j99 UoduAl | PIARQ EZIJ0N E6690T-E0 @H4 Oz-1dy-9 | VOBPOLSHAESOPENO S97 O7-4eW-TE o0zzT
000s $ uorjeuog oeyan Uodusal | uingeg uuy essay | €6690T-€0 gH4 oz-sdy-9 = | IZ7LE99PSERTEESESS €597 Oz-4EW-TE o0zzT
00°0S $ ASI9{D Pasay 0} Woddns - uoHeUog OBIja5 Uodwai, Yioy "y WRIA /IO “A Uy E6690T-€O @H4 Oe-ddy-€ T809-904 oT9z OZ-4EIN-TE 00zZT

INnNOWY 3S80duNnd aINVN IN nosoy wa 3INVN YNVE wa Y3SIANNIN X93H9 “ON Adta90y ve 300919

 

 

 

 

 

 

 

 

 

 

 

LISNVYL Ni LiSOd3Id

Case 19-00010 Document 396 Filed 04/24/20 Page 35 of 71
Il. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS AND OTHER PARTIES TO EXECUTORY CONTRACTS

 

FREQUENCY OF POST-PETITION
CREDITOR, LESSOR, AMOUNT OF
PAYMENTS PAYMENT NOT MADE TOTAL DUE
ETC. PAYMENT
(Mo.?Qtr.) (NUMBER)

 

 

 

 

 

 

 

 

 

 

 

 

Not Applicable except for routine operational expense - All leases are
paid in full for the whole year for Ministry to the Homeless, Thrifty Store

 

 

and Crisis Pregnancy

 

 

 

 

 

 

 

 

 

 

 

TOTAL DUE] S$ -
Ut. TAX LIABILITIES
FOR THE REPORTING PERIOD:
GROSS SALES SUBJECT TO SALES TAX S -
TOTAL WAGES PAID $ -

Federal Withholding
State Withholding
Fica-Employer'’s Share
Fica-Employee's Share
Federal Unemployment
State Withholding

Sales and Use

Real Property

Other: (Specify)

TOTAL:

Operating Reporting Requirements

Case 19-00010

TOTAL POST-
PETITION AMOUNT
OWING

AMOUNT DATE DELINQUENT
DELINQUENT AMOUNT DUE

Not Applicable process through 3rd Party Vendor -
Sanford Technology

 

Page of

Debtor-in-Possession Monthly Operating Report (Business)

Document 396 Filed 04/24/20 Page 36 of 71
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Accounts Receivable as of March 31, 2020

PAYEE

's Frust & Inc.

Cathedral-Basilica Church
Catholic Church
Catholic Church
Insurance
acct-Allowance for had debts
- Office of Catholic Education

of -
Catholic Church
Insurance
of Guam I
Caihotic Church
BMCS

Marine
Basilica Gift
Pro-Life Committee
Catholic Charch

Foods
Dededo Catholic Church
DFEAS-AAFES
DPAS-Naval
Divine
Dominic & Inc.
Catholic Schoot
Dominican Child School
Doris Pablo
Father Duenas Memorial School
Pr. Vincenzo

GHURA

Divine
Guam Office
Guam Facilities Foundation
Guam Fast Foods
Guam Doctors
Guam Reef & Olive Resort
Medical
Travel Plan
Guam Visitors Bureau
Winward Menorial
Heather Leon Guerrero
Guam
Catholic Church
Middle School
Infant of Catholic School
International
Island Cuisine
Dulia
CT

Cruz - Customer

Korean Catholic Church

Maina Catholic Church
Cathotic Church
Catholic Church

Maria Aricro Catholic School
Tribunal customers

Meeks

 

Page 37 of 71

Case 19-00010 Document 396 Filed 04/24/20 Page 37 of 71
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Accounts Receivahte as of March 31, 2020

PAYEE TOTAL

School
Catholic Church
LLC

Catholic Church
Dela Rosa
‘s Insurance U
00287
00288
00295
00318
Dame School!
Catholic Church
of Mount Carmet Catholic School
of Peace Memorial Gardens Inc
Pacific Solar & Inc
Inc.
Piti Catholic Church
Service Foods
R & D Investments Inc
RSM
Catholic School
Saint Francis Catholic School
San Vicente Catholic School
Santa Barbara Catholic School
Santa Bernadita Catholic Church
Santa Rita Catholic Church
Seafood Chef Restaurant
Title Inc,
Catholic Church
Office
Sisters of
Sisters of ofthe
STACHS-Ai Motomura
ST.
STACHS-Bienviedo
STACHS-Celectina Barcinas
St. Mitchell
ST.
STACHS.. Teves
STACHS.- De Leon
STACHS-. Toves
STACHS.. Marie Toves
STACHS-. Marie Oliver
STACHS-Kamerin Perez
STACHS-Katrina
STACHS-K; Rocco
STACHS-Ma ‘ina Arceo
STACHS-Michaet
STACHS-Mike Yoon
STACHS-Mila Alvarez
STACHS-Old STACHS AR
STACHS-Rillen
¥
ST. Mikel
STACHS-Rosario Perez
S'TACHS-Samantha Barnett
S'TACHS-Sean Andrei
STACHS-Sean
ST.
STACHS-Fricia Marie Charfaures

Cabot

 

Page 38 of 71

Case 19-00010 Document 396 Filed 04/24/20 Page 38 of 71
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Accounis Receivable as of March 31, 2020

‘akeCare Insurance

 

January 31, 2019 Pre-Petition Balance $ 570,031.68

Payments made on Pre-Petition AR 02/01/2019 - 02/28/2019

Page 39 of 71

Case 19-00010 Document 396 Filed 04/24/20 Page 39 of 71
ARCHDIOCESE OF AGANA
Debtor In Possession

Accounts Receivable Summary

As of March 31, 2020

Schedule 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Amount

School Assessment 300,302.38
Parish Assessment 226,986.65
Catholic Schools Bperation Support 48,122.17
Umatuna 20,501.98
STACHS (541.16)
Self Emp. Tax 6,214.00
Marriage Bribunal 8,755.00
Pastoral Care Services 12,000.00
Hospital Visits & Emergencies 1,950.00
Reimbursements 11,148.79
Golf Tournament -

WCEA School Membership Assessment 2,092.56
Cathonet 2,189.23
Rental/Lease 41,949.47
Accounting Service 869.00
GAS 454.20
BACKSROUND CHECK 646.00
MetLife 54.46
RMS SALE 75.00
Payroll 9,262.26
Other Income/Bonations 1,000.00

 

 

TOTAL

 

$ 694,031.99

 

 

Case 19-00010 Document 396 Filed 04/24/20 Page 40 of 71

Page 40 of 71
4210 be efi,

 

oon 000 oo oe woo 209 ora 000 900 090 ora oo m0 ove aoe coo ooo coo coe
ooo ooo ooo oo ooo ooo oa one coo ood coo coo ooo oo9 oo coo 0 000 ova
ovore: coo oa ooo ova og 0z9- ogous ooo oe ooo 000 coos oon 09a ooo oo ooo oo oon
oo ooo ooo ooo oco ooo ong ooo oa ooo ooo o0'0 wo ooo coo ooo ong co ooo
a9 090 coo on oo ooo oo ono ooo ove oo coo ooo ong oo coe oo ogo oo
oo" co'9 ooo ooo coe oa 009 coo ooo 0090 coc coo ooo ova ooo wo ood oo
oa oo coo 00 ooo ooo ooo ooo ong ooo ona ore ooo ova ooo ooo ooo coo wo
ooo ove oro a0 ooo pou oon oo 000 one ovo 099 cog ooo ooo ooo ooo one 00'9
vy y0z- oo 200 00 ooo Py v0, yp ¥0r ooo ceo ora ove Py Poe oo coo ooo og oo'9 oon ooo
ag'SB2')- von ooo ooo a0 99582" egge2't ooo ogo wo ooo 9e's82't ooo ong ooo ooo ono oo'"0 co'9
oo coo ooo ooo ooo ooo p00 000 oa ooo 079 coo ono ovo ooo oo ooo ooo ooo
ee bsg ooo oon ooo ooo ee ag" ee nigs oo'0 ooo ono on) BE H19s ooo ooo oo ovo wo ono ooo
oan ooo coe oro ova oro ood coo ova ooo ooo 00 a0 wot coo ooo ooo oo ooo
ve ye" arg o0'9 og eg: ogee oa ag: ay Bez oss9a'z 9g ea ooo 9988 ooo ve peas yh eye's BLO 9898 og Be oon pee
coo oe oa woo ogo 009 aoe st aes 009 00g ove ooo aeeu ht eeu sh eveueal ooo ooo ova ono
ooo og o0'9 ono ooo ova 09 ooo coo ooo og coo oro woo 000 0070 coo ove m0
onset ons94 ooo oo 900 ooo onset uogas ooo ogo oo oo ooo 000 ooo oo ooo ooo ooo
oo'oes ooo oso ooo oo'008 ooo coo coo ooo ooo ood ooo 00°008 oo'gos coo ooo ooo 09 005 on9
09008 ooo ood ooo og Dos ooo ooo ooo coe 9 coo coo op00s 9008 ooo ore ooo 09'008 ova
oon 009 coo cod coo 090 ooo ore ooo oa ova ooo aga coo ooo ova ooo ooo oa
00 one's: vogegz ag'sze'Z- on'oae'e- m0 ooo oo'aze'e oo” ooseee = ov anes ooo coo oosze'z ooszs vogz9'% aga coo one ooo
on ara oo oo coo ooa oog9r ooo ooo coo ooo ons9t oosat oo'set ooo ooo one o9 00'981
90088: ooo oa ood ooo once: oo'oes ooo oa ooo ovo 09086 ova cog oo'o ooo oro oa oro
ore ora oo’ ove oon ooo on0 coo ooo ogo coo ooo coo ooo ogo oo 00 ooo ova
oa ooo ono cog ooo ooo ooo oo oo oa ora 000 ove oa oon ooo ooo oro ooo
by 92> aoa ooo ore oon beose or'ase. ooo 0990 coo ovo oyose 6e Gy 66 eB oo coo ooo oo Be rey
coo coe oo 0u'9 oo ong woo ood coo oe vod ore 000 on'o ono coo wo 090 ooo
oa'g ooo oa oa oo ona coe ooo 0 coo ooo ooo one oo one one ova 200 on'9
ooo oro oo ooo 000 0 ooo ooo cog coo coe 000 ooo coo ooo ovo ogo ovo coo
a0 m0 900 coo ooo oro og9 009 one ooo ooo oon 000 009 ooo wo wo on'9 oa
000 owoog'e, ono 00'900'OL ooo ogo ooo ooo ono ooo 090 coo ooo 000 on'q00'9¢ cord po'909'os- ooo ovo
ooo ove oro ons ore ooo ooo 009 ove ooo 000 onse ogse cog ono ooo oose ooo
ag 089") ooo ore ooo ooo 0g 088 as ogy' ooo 000 one coe ogngy't ooo ono ooo ood ona on wo
woo oo ood ooo ooo ono o0'0 000 oa one coo ooo oe coo ooo oro oo0 o0'0 ong
ong oo 00'0 ooo cog ono oo 00'0 0 ovo 0o'G ood 00 oo ooa ova ooo ong og
Su £2" ooo 00 coo 4'€2" ooo $294 ooo worn ova SH coo ovee agee oo ooo ove osze ooo
org oo coe ora one o0'0 ooo n'a ono ooo oo or0 org coo oo'0 wo oo oa oro
BL Ope 00 one oa ooo BF Ove 81 Or ora ovo oo'0 a0 Bh OK, Doo ooo coe ooo coe ona ooo
oo0 ooo 099 ooo 009 ooo 000 ea) 006 ooo cog 000 oo'G oa ooo e00 cae oo ooo
oo oes oo ooo ong anor! i one ovoet't wo oo ova ooort' ooo oD ooo oo'o ore ore oon og'o
66 n08'Z- 009 coo ono coo 68 £98'2 er 9pez oo oo 00 oo eh 988% sees veel ooo ooo 290 oo pyeet
og ooo ooo 9 ooo 00 ora ore ooo ooo ooo on ooo oo oo 09 coo ooo D0'0
oo0 ooo oa ooo 009 oro oa 090 ooo 00'0 oa ooo 090 oo aga ooo coo ona ooo
ooo 209 ooo wo ooo 900 0070 oon ooo oa ovo wo ooo oon von a0 oo9 ova ove
oo 00 p00 oo ooo coo ooo 000 ooo ova oye ono ono oo og ooo ono ooo 090
o00 oo oe ooo coo oa oo 099 coe oa 099 oe ooo O00 coo ova 900 ooo m0
ooo on ooo 000 ooo ovo 099 099 we ooo 090 00 ora wa 09 ooo ono ood
e404 ono ood ooo ood ¥e 201 Pe LOF ooo 009 o0'9 coo ve Z01 0070 oo con ooo oa ooo ooo
ooo ooo coo coo ono ove ooo ooo ooo oro ooo coo oo oon coe o'o 099 oro ono
og 'ogy ogosy ooo ove coo ooo coo ooo coe oa oo0 oa ogosy ones ov'ose oo9 oon ono ona
woo oon oo 009 090 ooo ooo 0 oe ono ooo 00-0 ova ooo o0'0 oa oon one coe
to 46s: oo 00 90°0 bo28s ooo 10165 oo'o co'0 ona to 268 oo ood ora ooo wo ono 009 ooo
ooo ong oon ooo oo ooo ooo one coy oo ona ooo ooo oo ono oro oa ooo ono
couse boost ooo ova ooo ooo ooo coo ooo ooo 0 oo9 09 ose coos orose ono ooo 000 oa
oon ore oe ono ooo oo ona ogo ooo po'G ooo 00 ooo oo oo'9 oga coo ono ooo
aoa ooo ooo ong 0010 96:08 00 ooo ooo ore 000 ooo 8609 86.09 ova ooo ooo co'a afo9
coo ooo coo ooo wo cou ooo coo von co'9 ooo ooo ore 000 000 ooo ooo 090 oo
0G 668" ove coro ono 00'868'1- ogo agsea't ooo ono oo oo'888't ovo 0 coe 000 00'0 ooo ood 099
090 ooo oo9 ova c00 00 oo'9 coo oa co'a m0 coe og ooo oo ono ooo 00'0 ova
oo coe ooo ooo ooo ooo ooo ooo ooo o0'9 ooo oa ooo coo oga ova og 00'9 900
oa ooo ovo one ooo one ooo coo a0 coo cog oro oo0 ooo 00 Doo oon o99 000
ora ova ooo ooo ono coe ooo coo ooo ooo coo ooo ooo ooo ooo n'0 oo 009 090
agort ono oo 000 oo agars ore 0 ooo 00'0 cn 000 evant ao'ort oo9 ono cog on agort
cogse'e ooo oon 09'ss8't: ooo co0 oo'sse'e vo79 ong cosss'e ood aga 009 ooo ooo ono ooo ova oo ooo
eg or oro 00'0 on'0 ao oo 00} ogoot ooo ova ovo coo oa'oo! 099 ooo 0 oo coo ao 000
a0 009 coo oo'9 one oro ooo oe ooo oa ooo ooo ooo o90 ooo ooo noe wo 000
099 ara ore ova ono 0G ooo ooo oo'o oon ogo coo mo ooo coo coe ore 0 noo
eo eer: ooo ooo ooo ‘60'6EE- 9 eosee 90 ove wo eoeee ooo ore coo ood ovo ooo ooo coo
oneas's oo ooo ono oo oo eze'e ooo ooo ooo ooo oo ooo oa'ez9'9 og'ezs'9 000 ooo wo wo ogezs'a
ova 0 ono ooo ooo ooo ore 000 won 099 oo ooo ooo 900 ooo oro coo ooo woe
Beeb oo oo'9 cog ex6L 586s 985g ooo ova ooo ora 36.59 ee5g £264 oo oae oro eLee oo
a0 coro 099 090 oa ooo og esa oe ovo ooo ogo cog oo ooo ono on ooo on
con o0'0 oa 000 o00 ooo oa ood ooo ong ooo 000 oo'8 ong 000 oa wo ono ooo
zh Pos oo ong ooo evar oo cog ooo ooo ooo cog core aivot ay por 000 ooo oa ev p08 o'9
on zst ong ovo ooo 009 00 4a 09.29% one ooo ooo one oo zg} 00'0 ooo ooo oo'9 oo oe ooo
ooo0s'a og'008"s oo coo ono 000 ooo 090 coo on 000 oa 00°008'8 c9'008'6 o0'008's ooo o0'0 c'o ooo
TSVTINGS
WL0s, ao < 06 - t9 on Le Ofek uewng Wil 08 < 06-19 9 be ort qwaung BMNOY — Anainoaxg - WLOL 06< 08-89 09 -8e oc quaung
BIN3BA34I0 NOWMLad-3ud NOILIL3d-LSOd

Oz0z LE Yo2Ey FO Sy

Asewuing Buiby d/y¥
NOISSASSOd NI HOLEAG - VNVOY JO ASADOIdHONY

saHeW.o woIeNS
won251ag

ByosHeS “§ XOUPES

BiyunWe) - YUnGD qHoNeg AvoUUY THES,
gai “) sewer UeAY

auiojag way

OT eueds1y

Ajeay puqwerq xewoy

“aul syeKlE Ssaihog

SIpaW pus syoog s,ouneg

  

ou] ‘seajulag aaunosay UsWINY OUI2ed
O71 Wopnaisuey jog 20d
2a8uyjog uemg
XaraX-SHOVLS PIO

siqehed sjuncoy SHOVLS PIO
ul "Suleis45 YOAIPN

vaouN

snBoung yi piacd #B6R
okoury apibug 386 pm,
opuawyes esquoyy

dros jesteddy on

1883 404 28g PLN

aurarsasy9 "9 19849}

opaiag 209%

ati sow

“oul GOW

tapusa tung) seuseyy

uezmeg apuron

 

s0]9USIY *Y flud 10 89:
ofoyes 9 yor 10 86240 eT
OTF uaupng jelides yuANg -Ueey

 

TeUMOW asor
anaes (equeY Loe

yoo) uepoW ger

DPM

Jovem Burutig 621049 purr
“ap uetueg ouoUoH
Amaupny soa saa, won
oul ‘stars wan

"oul ‘suoneayand wen
Awoyiny Jamog wenn

O71 ‘lod Ansg Weng

-ouy ‘Josqueg aeoM usyenD
805 41 09501

auieg Hyder

vo

wean ued

UII 'g GRWIOYL “Is
spuByoty, peuod 4

dO ‘WOIeY [neg SATE It
OP “ay
Se]03KN UBS HOP 4
juosdsy opvaqvels 44

For wUjNyeD uBLE Aa

 

smojy awe ofved “44
BHA'S SOpHQ "24

“diag seaidxg jueped

sWos

hopes Adog seg

‘pes ozoU AA pREIOWT,

“pIlg ‘uawepuy essewe!y
soGuaquesiaya y yueqezta

uajporeng usen Anad - wehou "Q sU0g
ayhioeg ouioseg

‘a’ ‘stand ¥ 81400

Hevowy plseg

sowsog

 

“au ‘WIENS HOHAIOA 840}S19Uz09
vaso voydelo

‘ou ‘ueYsAIOpUL eouOINSU| 8.0489
aT ewoy yuerg

uosueg

wn OS¥

qunosoy lathed - suaBy jo aseaoipyory
ueIpoysng YsuD Aned - oBNqnY eraBUY
topeiodsog Bunuud Usonelny

woe peyieg eueby

Case 19-00010 Document 396 Filed 04/24/20 Page 41 of 71

euizeo

WY O26
Le 0 ty oBag

 

 

"ata ‘Sees ‘esse eusce Pitre. Zeoe ooo “Serwr ‘srese ‘orisre, “recor “SrioviL Sion. wae eee soo aC Seeaeee. Ceietee
a8 oo ore ooo oro ore oS 189 | 96 299 1 Cor} we oe oo 98 £59 +8 1891 5188 t ore ooo ore oo
ty 209'¢ 192086 oo ovo oo ey oa oo oo ove oo ove ve09'e Lveos'e Ereoe's ood o0'0 ovo coe
00°55 }- ovo ooo oo ooo 009s! og'sst oo oa ove oo 90'9¢4 oo ooo oe ooo ooo 08 ono
000 ovo oon ovo ooo oo coset ouset oo ova ooo ove onset coset ose oo ona pou oo
ono ow ove ovo ooo ovo oro ooo ooo ona ovo ono ooo oxo ono o00 ova ovo ooo
ooo ova ono oon ovo ooo ovo 009 ove ooo oo ova on ovo ova ova og ooo oo
ooors'ae ooorsey 000 ovo m9 ovo 00 90028 og'ood' 28 ova ooo ovo ooo corors'6a+ oo opz'6z1 woorez} = 000 ooo ovo ooo
oa'0 oo oo woo oo ovo oo oo ova ooo ono ooo ood oo0 ooo oo ove ooo oro
— = TAVEINGS
W10L 96 < 08-49 og te oe-k queuing W201 08 < 06-49 o9-1e et quan BNLIOH  Anoinaaxa WLOX 06 < 06-19 09- He oe-t qwaung

020% LE USIB JO BY
Asewuins Buiby d/y
NOISSASSOd NI YOLEIO - YNVOV JO JSAQOIGHONY

WLOL,

noyesodiog xex,
Ainswary sauns panun

Jomnquisig WysaSoqiy pexUl
Boynew opos

syee910Um Auung

aTuceuns

Aywaatup @ euwes 6x10 “1S
umpoysng ysen Ayag - zndiog Aouyus,

Case 19-00010 Document 396 Filed 04/24/20 Page 42 of 71

BLLeeO
WY O76
IV. AGING ACCOUNTS PAYABLE AND ACCOUNTS RECEIVABLE

 

ACCOUNTS PAYABLE * ACCOUNTS RECEIVABLE ACCOUNTS RECEIVABLE
(POST-PETITION ONLY} (PRE-PETITION) (POST-PETITION}

30 days or less
31-60 days
61 - 90 days SEE COMPREHENSIVE SCHEDULE
91 - 120 days
Over 120 days
TOTALS:

 

V. INSURANCE COVERAGE

  
   

       
 

NAME OF CARRIER AMOUNT OF COVERAGE POLICY EXPIRATION DATE

 

PREMIUM PAID THROUGH:

  
  
 
      

General

Worker
SEE SEPARATE COMPREHENSIVE SCHEDULE/COMPLETING INFO

VI. UNITED STATES TRUSTEES QUARTERLY FEES (TOTAL PAYMENTS)

QTRLY PERIOD TOTAL

TRLY FEES ATE PA
PENDING DISBURSEMENTS QTR DB ID AMOUNT PAID QTRLY FEE STILL OWING

 

*Post-Petitlon Accounts Payable should not iclude professionals’ fees and expenses which have been incurred but not yet awarded by the Court. Post-Petition Accounts Payable should include
professionals‘ fees and expenses authorized by Court Order but which remain unpaid as of the close of the period of the report.

Page. sso

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 43 of 71
 

 

 

 

 

 

  

 

 

   

 

   

 

  

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[[esvztot [teveot | [oosza’ece [> “ecsze'ec | acc'veo’es sf suc‘oce'de”  sPac@ces tor | zaeczor | I T FWLOL L_]
209595 Sov ets T.900°05 SGAED Rrasieys
Kuadoig yoy 3oN/Aleiesedas payeiodsosul~ _—Auaug|
Auadoig WOW 2ON/AlaIBiedas payesodioau] uy
forart[erinrt €SS'ELOE OG Ene z BLY T0987 €€8 LO0'E StS'te SORE) 1OOyss
ozinrT perinrt Cooeet'y 989219 Sco 7ee'e SsO'Zee'e Tee'ee SOAIED poss
[oeseTferiart atZ She's Zaz Lert Tov'z6L'e soe ler E9025 SOnIED jeouss]
ozsnrt ferir-y Zoesee S| OS6"309T Tel bee zeslzey 7505S SOAie5 1994s
000868 T LE0S0S SbT O89 T B66 Te Vow pasenbou
90S 8t8'e STOPOr'S 2178S
ety Sty T TSO TET
SES Ze Tae E65
g09'08T T aT BZEET
loz-inr-t Fer-inr-t ‘000'0s9'€ ZLE 88y'E 96 TSO'e 667 ELE E
1S9°R68E TLP Tele
See LOTT ver'velT
ocanet | ferinet (00°2SE'SS 000°PL8'9 ete Seve Oor'e6e'e eevery Pores joys oHOuIED. Teuowey, ieupebuineg doysig
OZAHE-T STOEL, (000°060'6 PLL OST'T Ozs'TEZ’S oe bIe's 199°E8 yours, Wend jo Apey ind Jo Aepesy] te |
[ forint feriner OO'rEt z O06 090 weer t Zeeoes oso'sbT tT 9y'TT usued BUOAT OF
oevoTs used Bypetiieg eyes) 6z
eORzz9 EzVOtrt Str OPLT vae'st usted OBIAT 82
orirt [et-iner OO'Zbe O00'ZTZ 959°UP Bey LET e9eZ1e weet SOAIED shed seein} Zz |
Tat 998 SOS TSE vSGORE 0zv'9 used uoun [[ 9z
ozinrt Pet IOeT O08 000'8ES Bey Z9E ZS€'808 ecw ert L6E ET sone sued OVOL|
coe LOZ zpe eet "| CSF E09T Eve LS0% S2OTR TeUOREN 32825 qsued Bune | ve
6E-}OT-E CO0%8S $80°897 BCE ORE SEE TSS 7659 FOA/2D: Used ‘oposowe | ez |
Gaed OO'LLE'ST aoo'eerT elecetT ze Sip 959° 880T 6sZ'TT SONED usved euEeuig| zz |
SUA OOSEOTE ‘CO0106 se ves 6pS'r06 SST ZerT 692 tT SOnIED, ysHed Big Bes] te |
ZSO'Z0S. B6S'TSE LZETSP'T yto'oL ‘SAPISSED ysued Md] 9%
Tt erneT 00 820% ‘000'009 60r'9L0T $8 Var'T s28'98s'T zv'st SOND Geved TopIG| et
ecinet ferine-t Oo'sts'y OorseeT TFT te Zeevert Spr'sist “este SOME) Used Buowibuow| at
aeinrt Ferane-t 00098 T G00'6ET T 250 TRL TSeStOT BEP'SLOT 025 SOAIED ushed ozueyy| Zr
00000. % p9t ET est vee €60°6UT T LEV Et sue kA] qaueg oebaeyl oT |
[foesni-t StineT orezr’z codes vBrOrZ, 06s'say veo OEe var tt SOn|e) qsueg TOUSEN St |
TSP LE StL ORE 696 2EL OOF L sued eure oT |
omit feranrt O0'6TEL OOOTLeT ZOE'STE Z80'B60T we Sst T zacot SOAIED sued ueleseuj| er |
Qn0'ose'T B68'r69 ZOL'686T S60°280'C ZELEt sue[KoW sued Younyo Ueeioy} ZT
ost 88% a2e'roez Tes 692% S6ESt qsueg opapeg] tt |
Oz- FFT eryrt 00'0L9'0e ‘yaa eos T ‘86860 T 169'608 oporozeT sist TORIES) ysueg Obed URFEUD! OF |
TYS'6EzT v80'Levt ate’ eve'e 6r9'8z SUON ysued epebuieg! 6
Zevyse 621905 BET OBL aa eI ION Wsued uesy Ts |
azine Persnr-t C00'9hZ'T 6S0'SPS zts6e9 T8S'OLST OOL'eT wv’ sued yby| Z |
Ozne-T eriary 00'S2z°0E COO'EZT See eer 20266 S22ESt Tt BeyT wy qsued suey eueby] 2 |
Oz 4h F-T SE-1AF-T OO'S22 08 ‘00'Sze"y Z6L 16S zee Tels G08 COT 687 62 ‘SOAIED usued feipeuyeg eueby| ¢ |
TIS SEL zee eee OEret TESST ION aay SS5/OtHOH BiH OF Rash 7Tepuey Vopewey| v
The'69e"9 TES ORE StS cee ‘va9'ry Hes pereiodiaouy
‘o00'069t Lovet “Le VBE Be Ser oes Has pawesodsonuy|
Oe-INE-T 6E-INET oo'ore’sy 900°822’8 £98 62S'7 Beg'BEo £22086 969.71 SOATED Masueys SSoueuS— ‘euet iy jo ‘S000: (PUoIY
ave ave ssa 0) uoaydAl) | (oxemuyzse: Aundoid dey moi adAL
voneatss | smoaya | M2 | ginuaosg | uma | umucig, | 22°" | seven toogay 509 weursjdoy | 00 wowsrdoy | #89215 | sopueR suvinoud on
FONWUNSNI AlNad Oud

14 Avadoig eyeouunuuion 0 pseu ‘p= Se, NE

paqnsodso2u} Ja30s0das puo ajoysffo / asaroipyrsy aya yam ON FES

  

610Z/€Z/a0 jo se parepdny
LIBHSHUOM FDVEIAOD AINVUNSNS
WNVOY 40 3S39010HDEV

Case 19-00010 Document 396 Filed 04/24/20 Page 44 of 71
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f ] [ “oes ~ | o00%00n'e [ zar'ec0z% | [[ersest freveroz [= corty | acres’ | ooa’test | ~ [[vesnvs fov-teret  [- [Sse'ez | aoo'o0'ez im l WoL Ll]
900'00T sone): i i [ o00'0s i sone)
Cod'ooT SOARED I f [ s00%0s | BOnIED Be
00'00T SOAIED Ruadosg VOY WN/Aareedas paresodsoouy Apadoid VOW JON /Ajaiesedas payesodiozuy
GENET oEez “at Se o00'00T sonjen[ forint [start Sav 000'00S SOAnED
6t-InT Ze 959919 G00 OOF sonjen| oz-inr-t Fertnr-t vee ‘oo0'G0s FOaieD
erIArt Leave QOo'OoT Sonieo| fOcIAre_feT-Ihr-t et0e 5 ‘oo0'00T Sonjen{ [QZINET—_Fet-anr-t vey ‘00°05 SONIED: joouss oeIneD eiedleg ewes] ty
Brrr 087 OOO'OOF Opps SOME] 1OZ-1FY-T erloe-T 980°% - 000'COT SOARED] FORINT GL/TL sey ‘00°00 ‘SOARED joousg ofroteg Auoguy wrest Te |
000'COT ‘sone ‘000'00$ 2) FUoyy yo Ape NG,
BOs O00T SS Tn SURE 6:
ysedoig VO Ruedoid vOv ION/MBIE!
Kyiedoig yO RUadold yvOY ION /AoIED
Apadorg yo! Auedoid VOW 10N/AjazEs
ertMT SS6v oog'oor | z/e'0e SORES] jorinr-T fer-aPT 7908 9Z'es6% | COO'OT someni forint [STINET 399T 000'005
SOAIED SOnED 00°00
OO O0T SonjeD etetty OOO'COT SORTED ‘a00'00s
OR-inf-T 920 aoo'cor | 99z'e SONED| [OCF ferret StL eZs'00LT | GODOT Bone | [oz in-t“Fet-ne-r ‘OTs ‘000'005
Ge Goooot  eZezset sonea forint fer-iary : ‘CO0'0OT sonjed| fOTINT | BEANIE oog'05 BORED Wen jo Ape ING Jo Awopeoy| te
err ferry vos ‘o00'00T Sonjea] ozinet [START ote ‘O00'E ‘Q00'00T sonea} forint [eT ote 00°05: SOnjeD BUS, | OF
Oe Pet IAET LiL G00'00T SOnJED BypeulEg UBT ez |
azine [etree vOoT wooo | 6z6's Sonea| [OVINE FeTIORT 2e6 S26 OT COT OoT soneo} foe-nr-t [etiArt oz0'C Go0'|00S SonteD OBIAI Be |
oz-1ne-t STINET, $Sz ‘900'00S SOAje) SEyEUTY| Lz |
TEL et ocanet([et-i9e-T ZS€ Boos FOnIeD uouiny | sz
oeleCt[et1art yet t ooo'GoT | 298 SOND [OkNT—POTINET 267 90°95 COT'GOT SoneD| [OLIMIE—_[eL-INT-T ors OTHE soneD| DIOL sz
‘000 00T/0G0'GS | EOE'SS TeUONeN 32825) 6LS90T CO'GoT SIEUOREN 32815 CODOOT (EUOREN 12815. Baanuae | fre
ozinrt fet INL ‘GOO'OT aueinen WY azine Petar ‘900'00S SouEINSU WW. OpojOTe L | EL
rated 6T-1rT vert cO0'coT eee PT ‘SOAFED| FOC STC O08 ‘00S ‘000'OOT SOAJED eter ‘ots ‘900°00S SOARED wuBleuls| zz |
oer [erinrt TZ GOO'OOT SOARED etary Sa ooC'005 SOAIeD Big BES | Tc
‘0000s /000sz | 7eyz 5 ApIsseD 00ST ‘Go0'00s SAPISSED Md | 0%
jezin-t Fer-ine-r eect ‘og'oot | tevat SOAIED oct“ fetine-t ze GOT'O0S FOnED TOPIO} 6t
ORInT feTine-t Cort CoosoT «F984 SORES azine Ferner ‘ats G00'00E sonjeD BUSWIBUOW | ST |
Oe [STAMET at9 000'R0T SOMES ocinet—«fetaneT S62 ooo 00S SORTED OZHOA} Zt |
‘000°001/000'0S sue Roa 7 aos Ty sue how OLS 3000S Sue how oulbuew| ot |
Benet fetne-T Ete eoroat | 290 Tr Soneot [oe-wer-TT  |eT-verTT TLS ones] foetart — [er-iAr-T ‘680'T Goo'00s SOnIeD fev St |
paunroid duleg/sonjey Buey| Pt |
OeInrt fetinet ale oovoot | vs'sz SOnED, loein-t Ferner vze G00'00S SOARED Uelereuyy eT |
‘00008 /G0000T | BZ9"EZ sue OW 000F ‘Ga0'000F suehowy younyd ueeIOy] ZT
oenee[et-ine-T oat ooo | eez'ST Sone] [OZANET—PeTARET seve 056 687 ‘OO'OOT sonreat fo etine-t Ser ood'o0e SONED ‘opepeq| tt
cent «feranrt 706 codoor | Tr0'9 SORES 0 eTIArT vee G00'005 sonjeD obeg ueeygl or |
000'G0S oer Bt SUR AOW: ‘98h ‘G00'D0S SORjED! epebuieg] 6 |
vee 000°00S SONIED uesy! 8 |
COO sueiow] [OZanET  feraN-T = ‘O00'00T wv ‘000008 wv yeby] £
O-INET 6tOrT OTL, ‘Q00'00T Wy 6Sz 000°005 Wy ‘sIuDIeH BuEby] 9 |
Oz-1r-e 6I-r-t 226 oo0'coT tae ‘SOMED| OCT erty O8Z 9085 COeoOT SOAED CEST C0000 SOnjeD fepeyieg eueby| s |
Oz-400-T SLINee sz O0'0OT SORTED] [OZ ANET 6T-1A-T Ws LUZ'€2 O00'00T SOMES [OZ-NE-T STINET vee 00008 sOnED: / yepuey usyeluey Te
eOrcoy Sueltowt | sue how ‘usdord vow WONn/Aawesedes payesodioou : mass
£38 00'OT T6t9 S|EUOIIEN JBOD SJEUONEN 38815) 000 COO T SJEUOIEN Je8s5) re
Set perIneT Oe0'e cowoot [0889s Soned| [OLIN [erry Gag ree 909 000'G0T sonies| foriert [er 6a6T ‘000'00S BONED
uoweaba ommons Aypueno faee) efessno , an sopuan, uopenda omnes Janueny eee) youleg aBe10A09 sopuey, von onnvays Aypueny | usnjusosg aferan05 sopuen, suyINdiLad on
PONVENSNI THGOWOLN TvDuaWINOD NOLLVSNSSWO9 SHDROM ALWEWT WHINES

GLOZ/E7/ HO Jo 58 parepdy
AFAMSHHOM 3DVUSAOD SONVUNSNL
YNVOY 40 3S3901G HON

aouesnsur Ayjensea ou Aym ufejdxa g aouRsns

Case 19-00010 Document 396 Filed 04/24/20 Page 45 of 71
 

[see’o0s

I

I

[ose

[.200°96

 

 

 

 

 

 

O20z/T7é

6TOC/T/L

00ST

000'SZ

SOAKED

joouag ayoeD slouels UST ey

 

JOSE SHOUD eleqieg eueS! zr

 

fOotjos SHOUJED AUOUIUTY IWIES | Tr

 

 

 

 

 

TED JUNOWy fo APE] ING

 

 

 

 

 

 

 

 

Joouss ayOYTeD [eLOWeW Jeupebuineg doy

 

TERS 40 Ape ano 10 AWspeoy) Te

 

O0z/T/e

GTOU/T/L

OT

SOAIED,

BUSA | OF

 

BRPeueg eyUeS | 62

 

OBI, | 82,

 

Serewy| Zz

 

vow LT Sz

 

OJOL| Se

 

Bununwe 3] 9

 

Ojojoje t| EZ

 

eueleuis| zz

 

Bley BlUeS | TZ

 

Wie OZ

 

JOpAQ | ST

 

Buowbuopi| et

 

Ooze; | 2t

 

 

Le YY] oT

 

Tovoreny| $F

 

Bue oT

 

uelesul| et

 

YoINYD UBIO}

 

‘opepeg

 

Oe-1A-T

6rarl

O00'OT

SOaleD

obs uefeuD

 

 

° uEsy

 

weby

 

OLE

SEINE

QO0'ET

wy

Case 19-00010 Document 396 Filed 04/24/20 Page 46 of 71

SUBSE eueby

 

jeipeuieo eueby

 

 

a

TT
For |
epebuieg! 6 |
—

z
te |
rs |

v

SSojSulOH Sl OT ARSIUIN /;ePLey Veleuley}

 

 

 

000'00S

SOAIED

OZ-F-T

STE

08ST

900'0%

‘SOAIED

 

 

 

ered
aanoays

 

Aapuend

{ssa0}
uanguedd

 

a3esano)

 

sopuBA,

 

 

owed
uopeseiey

 

aeq
eanays

 

{s#940)

AgnuenD
winguaig

 

a8¥10A0)

 

 

sopuay

ayeq
vonestdxy

 

 

ayeq
sapraya

 

 

Auruend

{ss0y30)
uunjuiesg

BREAD

 

 

JOpuBA,

 

 

reg
none adxy

 

Oa
Baas

 

 

Aypuend {seo}

winpulald

 

Sereno

 

 

sOpuan,

 

SBYVINILLE Wd On

 

 

 

 

 

ANSAZ Vt

TVS

$8IA3IO 'F SROLIIWG

aONVEN:

 

NE SSWID

ABVIOUNE

G10T/ET/40 40 Fe parepan
LIFHSHYOM BOVYIAOP JINWRNSNE
WNYOW 40 3539010 HIV
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ou LEEACS

 

 

jooyS SOURED

 

tend Jo Ape ING jo Awepeoy| te

 

BUOA} OF

 

BYPeUJeEg BUES] 62

 

OBL ez

 

oeyewul| £o

 

UOWN {| 97

 

YO] | SZ

 

Buiunule]| oz

 

Spoqore L]

 

eueleuis| zz

 

Byy Byes | tz

 

Dect} O%

 

JOPIO] 6

 

BUCUIBLOW] et

 

Oza Zt

 

Se buew | st

 

Tofloyew fst

 

BUIEW! PT

 

UereJeul) Tt

 

UBINYD GeeIOM| ZT

 

opeped| Tt

 

oBeg UeeUS| oT |

 

epebuleg! 6 |

 

uesy

 

g
jeby| Z|
9

 

SuBieH eueby

 

fespouje euebyt & |

 

SSSjOLUOH Oty 0} ANSIUIPAY / yepuey UeyELIEy

 

  
  

 

ee

 
 

 

 

SOUBUD ~ BUEBY jo @SeooIploly

 

 

 

$20 uooydA SHEMALE: areq
oa owed Anuend (S940) | sgeiancy | sopuen oud ard Aynuend (sieypo} | (uoogdAr) | (OXEMHHEA) | ooeenoy | sopuan

SUYINAL ON
vopesdeg | eapreyy winged uopeddeg | oanvayg wryuesg | winjwiesg | wmusedg uoyegdxy,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINVUNSNE HALOS ONVINE “NBA
6T0z/£7/80 Jo $¥ parepdn
A3IHSHYOM 3DVERAOD JONVENSNT
YNVOY 40 3SED01QHONY

Case 19-00010 Document 396 Filed 04/24/20 Page 47 of 71
 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
    

  

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Lo I I TTT Teor 18
ON ON “ONT ON oN ON SOA ON 38h ON Biqeaddy ION
ON ON ON ON oN ‘ON 8A ‘ON 384 ON adesddy ION.
ddy ION:
OW: ON ON ON ON. ON SBA ‘ON: ON ON: ages
ESD OOYOS OOUI!D BIUEOIA UES] ve
oN oN on oN oN oN oN oA oA =A oe ANS | __ ua resws seu oe wiles) ey NI
ON ON oN ON ON Ere On 594 8h S84 AOU>AaN Rane adeienoy| ~~ Apuacedeseno> [ E !
3 a oN Soh Ty 3A] Fx POUPAEN AGN S¥eIONOD]  AQHa<aHeIOAOD (odtoS oyomeS Biegieg elues| te
oN oN oN N N jooyDs ayoujeD ALOU Wiest} Ty «NI
oN on oN oN ON oN Sar 38h Sah ‘SOR ADU>ARN AGNE 38878005 ADUG<aBeJaA07 coe
OaYNS ToUED euLED ino Jo ApeT INO] oF
ON, ON, ON ON ON ON ON SOA 3A SBA Aduq<edesoAOD a ae He ae 20 W ¥ S
On ON ‘ON ON ON ON ON ‘ON ON, ON ayqeajddy 10n) ee S ES SEL See Ee S:
HT on OW oN ON ON ON oN ON ON aaesnddy 30N
ON ON ON ON oN ON ON oN ON ON ‘ajgeatday ION
aiqeaiiddy 30N
9 3 5 ON ont ON oN oN
ON ON iN IN iN = a AauCAGN REN a8esanoD Apu <ose1anoD, “ooyas reuOueNy seuanq aud Es
ON ON oN ON oN ON 8A SA A oe eRe gE He Deak HOG EE |
a) ON ON ON ON ON: ON oN ON oN aiqeaiddy ION a : : MBIOCH ee
58. sa, $8, Oj aiqeniddy 30N Cheese
ON: ON ON ON on on aad = = or TOWSAaN Rane adeishoy}  Adud<esEIsAoD jootjag ooUuIeD jeLoWeW Jeuvebuneg dousig| z< lO
oN oN oN oN N Nv tuens Jo ApeT ing jo Awepeoy| te
ON ON ON ON GN on S84 ervey aA S8A AOBSABN ‘AGN< 89/0005 AOU <ase ONO) >
OF Of Oo ON saA ‘SOA SoA 33h, SOA ADY<AGN ASN< SEBIBAOD AoegeoeeIaACD BUOAT OF iY)
oN N fs in saeraae ent SpeUIsG wus er 4
ON oN ON ON oN oN $84 ON oN oN 1qeaiddy ION : |
or ON $3, 5A S84] oN ‘AQ8>ABN OBA | ez
oN on on on N ADU>AGN AGN< 881800) Toua<abeianoy oeeun! 2 E
ON ON ON ON ON ON ON ON SBA SPA: youn | | 9 ‘D
Oi OF OF SBA! ON: ADU<AGN: —
oN oN oN on oN N x N AOU>ABN RANK afeisno| ~~ Apuacedesenc> OjOL| st =
ON ON ON ON ON ON = SA S84) S®A Burunuge {| 9z
[ont 2 AQU>AGN E
ON. ON ON oN) ON ON ON’ oN ON N Soc Oyoyore | ez
9 O ‘ON oN ON + ON 33q ‘S8AI ‘ADU>AGN: AGN< 83812005: ADYA<OReIAACD.
on NI i _ wueleulg| 2
3 oN ON ON ON. oN 8A 38K, 38K Sh ADY<ASN ASNS< 88e3anc) ADYQ<Ae1BAGD
N Ou AGN KENT SEISNOS | ASG SCOBSIONOS Pilg e1ueg| ie
ON ON ON ON ON ON S84 ‘ON SBA: SA Td | Oct
ADu>AaN
ON ON ON ON oN oN on ON ON on WpIOl et
ol o ON oN ON $84 ON 598A $8, ADU>AGN ‘AGN« 58es9409 Agua <aaes9A03
a = a ON ON ON SBI ON SOA SBAI Aoe>ASN ARNE 38219005 AauG<eeeiano> Buotibuoyy| st, r)
erent OZue ALT ZT,
OW a oH oN oN oN a on 33x 334 Au>AEN ‘ANS B88I8A03[— ADYITaTEseAC> aint
oi O oN ON ON ON oN ADBSAEN oe UBUEW STC)
oN on on N N 7 AOUPAGN REN SBBIBAOD] —_ ADUG<eBEseAGD follow Say
ON. ON ON. ON ON ON SBA. seh S84 SBA: eu oT
—a 6 o =/ASEREN a
ON ON ON ON ON ON ON ON. Nf N <aqZ SEEN SSEGGSRRINS Gelerenil et >)
on oN oN on ON oN SA sell SA sea LONER Ypinyg Geaioyy f
NT oi ON AOWAGN
ON ON oN ON ON ON OW: oN iN ; Bpepeal Tel y
=/AQU<AGN | "sy
OW ON ON ‘ON. ON ON, $8, SPA! S84 oN obey ueeyg! or
oN oN ON ON 33K oN OA “SH 8A BBA AQESAGN AEN< 88e10A05: ‘ADHO<88B19A05 5 H)
epebieg! 6
OH oN ON ot oN on oN ON Bh OW AOUSABN a ow
3 o ai oN ON ON ON ON $84 oN ADH>AGN
x a ~ ON ON ON, ON SBA SOA Ban AOU>AGN ARNK 5e1BACD ADUd<38e18A05 yeByT z
cy ON ON ON ON 38 SA ON SBA ‘S8A AQWAGN AGN S8e08A05. AQUG<ASeIBAOD SUDIeH Bley A D)
a oN ON oN ON ON A 3h 8A 3h ADU>AGN Rane 881900] Aaua>edes9A0D elpeyien euebyt s
SSS|SWOH OU OF ANS! wepudy) Usiewiey||
HT oN oN oN oN on 3x aq Faq ON ADYO<PEeTPAOD cael HE uo 4 y LI PLEY > -
ON ON ON on ON ON ON: ON ON ON AQU<AQN i
3 oN ON ON ON on 384 Bq 384 38h AOU<AGN RaN> ade19n09|  Agud<eBe18A05 &
as ON ON OW ON SBA SBA S84 SBA 584 AOE<ASN AGN> 28818005, ADUA<8BE 23005 | JeDUEUD eueby jo ‘SsaDOIDUONY Tt
3809 jaauieaEl doy
paumney | ae | opueansuy onjea quaweoe;doy Onjen #e0 aed {5:80} | oy, SAIN DALY. ON
fannsi9s oovmnsuy seuroy 20! poyepaudaq Ayuend a3es0n0 | Jopyan sUvINDiLuVe f
Hs uaa’ ond Meting ony Reaueduiod} Auden , SHARLIOH JOUTO - a uopeayde: Ba, uuanuratd
qh> puep] quaaz aynatiey | sraionn | yeioves Ayodorg $A anya YOOg ON | yOOg ION $A Te ABADAG ea adesonoog 1K 98H]
SUNVINSE SON VUNSNE ALNIaS H38AD

 

 

 

G07 /E7/86 jo se pmepdy
LIBHSXHOM 3OVHIAOD FINVUNSNI
WNVOW 40 ISSDOIAHOUY
 

 

 

 

 

foours SOWIE Souely WES] ey

 

 

jooyag opoyleg Bleqieg eyesl zy

 

 

JOoUdS sOUIeD AtotAuy Wires | Tr

 

 

 

 

 

 

 

 

 

 

 

ouNg SHOUTED jeuleS NOW I6 RET INO] OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

  

 

 

 

2
1ooyos TOUTED
wens jo Apey ang jo Aulepeoy] Te |
BUOA OF
sekoduid ours Hed T Bupeuldg eyes] 62 |
OBIAT 8 |
‘pahoduag ous Wed /MUG OIG OBIEUIYE Zz |
Saohojduae uly |} | PME SEG uown | Foz
ows Sz
Saako|dusy oT /e: Burunise | ez
Kuo oud ojojore Lf ez |
eusleuig| cz |
saaho|dg Z eHiey BES] Tz |
{atuyy Fred} sashojdwy Z/¢ id] Oz
seahojduse Sully |Iny T PUe seid yOPIGL er
Tauis Tred) seahajdulg y/e BuouBuCW)| st
aakoidwd E/T OZueA| Zt |
Pauls jing) seoko (dug ye oepBue yl] oT |
~ororen| SF |
Tuo aig Busy vr |
Tew ted) saahoidwy €/z ~aelereuj] et |
Touny ued) soakorawy €7Z yamMys ueSioy| ZT
opaped} Tt
sahojduis ous ued T pue ena obeg uBeuD! ot |
saakoidure sual (14 Z wpebilegl] 6 |
Aju weld uesy] 8
yeby[
saahoidurg pe SUubeH eueby| 9 |
Pepeteg eueby Ts |
SSB/eUOH i) 0} ANSI / TeplEy USjewey] v |
er
‘sSeho[duie sey Inq UoseZ esque [jo2ked US IONE gn Ee
ee “sueby jo esecoilpyaiy] T
syasheg vo ssewou SUVINDLLNV on

 

 

 

 

8TOZ/E7/80 49 Se porepdy
LESHSMOM TDVUIAOD FONVYNSNI
WNVOV JO 3S9D0IHOUY

Case 19-00010 Document 396 Filed 04/24/20 Page 49 of 71
VI. UNITED STATES TRUSTEES QUARTERLY FEES (TOTAL PAYMENTS)

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE OF ORDER AUTHORIZING GROSS COMPENSATION PAID
AUTHORIZ MPENSATION*
NAME OF INSIDER COMPENSATION ED GROSS COMPENSAT DURING THE MONTH
Archbishop Michael Jude Byrnes PPE 03/07/2020 Bi-weekly payroll: 02/23/2020-03/07/2020 pay | ¢ 1,738.55
03/13/2020
PPE 03/21/2020 Bi-weekly payroll : 03/08/2020-03/21/2020 | $ 1,738.55
pay 03/27/2020
3/16/2020 6,505.00
A6/ 2019 Self Employment Tax Benefit 2
TOTAL| $ 9,982.10

 

 

 

 

 

 

*Please indicate how compensation was identified in the order (e.g., $1,000/wk, $2,500/mo)

DATE OF ORDER AUTHORIZING AMOUNT PAID DURING THE
DESCRIPTION
NAME OF INSIDER PAYMENT C MONTH

 

Page of

Operating Reporting Requirements Debtor-in-Possession Monthly Operating Report (Business)

Case 19-00010 Document 396 Filed 04/24/20 Page 50 of 71
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Profit & Loss
March 2020

Ordinary Income/Expense

Income

40000 -
42000 -
45000 -

Offertory Collections
Other Regular Income
Revenue from Fund. & Ot. Stewar

47000* - Unusual (Non-Scheduted) Income
49100*- Net Assets Released from Restri

49150 -

Unrealized Gain(Loss) on Invest

Totai income
Cost of Goods Sold

50001 -
Totai COGS

Gross Profit
Expense

50000 -
51000 -
51500 «
51700 -
52000 -
52900 -
53000 °
54000 -
55000 -
56000 -
57000 -
58000 -
63000 -

Cost of Goods Sold

Employment Costs
Professional Services
insurance

Leadership Development
Supplies and Other Services
Fundraising Expense

Repairs and Maintenance
Utilities

Contribution and Assessments
interest Expense

Taxes

Depreciation

Suspense-25% of lawyers fee

Total Expense

Net Ordinary income

Other Income/Expense

Other income

70000 - TEMPORARILY RESTRICTED NETASSET
Totat Other income

Net Other income
Net income

Case 19-00010 Document 396 Filed 04/24/20 Page 51 of 71

Mar 20

540.89
129,056.00
44,937.00
2,426.00
0.00
-33,225.66

143,734.23

0.00
0.00
143,734.23

70,596.31
68,281.30
2,358.82
16,854.00
6,776.58
646.50

373.70

5,598.41
7,025.38
8,130.45

0.00

12,369.67
20,565.00
31957612
-75,841.89

891.56
891.56

891.56
+74,950.33

Jul ‘19 - Mar 20
Ee

9,485.99
1,356,247.50
411,291.90
4,534,731 .09
61,803.68
~47 879.43
6,325 ,680.73

427.80
427.80

6,325,252.93

660,305.00
4,181,505.19
34,984.40
168,972.95
120,809.53
26,936.36
24,184.10
91,916.56
72,527.01

77 AI7.A45
23,908.70
133,053.21
170,662.25
2,787,182.71
3,538,070.22

62,608.76
62,608.76

62,608.76
3,600,678.98

Page 51 of 71
ARCHDIOCESE OF AGANA - DEBTOR IN POSSESSION

Balance Sheet
March 31 2020

ASSETS
Current Assets
Checking/Savings
10000 - Cash
Total Checking/Savings
Accounts Receivable
12400 - Other Receivables
Total Accounts Receivable
Other Current Assets
12200 - *Undeposited Funds
412300 - Due From(To) Related Parties
13000 - Other Current Assets
Total Other Current Assets
Total Current Assets
Fixed Assets
16000 - Property and Equipment
Total Fixed Assets
Other Assets
14000 - TCD
15000* - Investments

Total Other Assets
TOTAL ASSETS

LIABILITIES & EQUITY
Liabilities
Current Liabilities
Accounts Payable
20100 - Accounts Payable
Total Accounts Payable
Other Current Liabilities
21000 - Custodial Funds
24000* - Other Current Liabilities
26000 - Suspense Pyble-25% of lawyers f
Total Other Current Liabilities
Total Current Liabilities
Long Term Liabilities
25000 - Long Term Liabilities
Total Long Term Liabilities
Total Liabilities
Equity
30100 -
30104 -
31000 -
33000 -

Net income

Unrestricted Net Assets
Opening Balance Equity
Temporarily Restricted Net Asse
Permanently Restricted Net Asse

Total Equity
TOTAL LIABILITIES & EQUITY

Case 19-00010 Document 396 Filed 04/24/20 Page 52 of 71

Mar 31, 20

7,942,643.30

7,942,643.30

694,031.99
694,031.99

54,762.44
2,038,923.06
31,859.93

2,125,545.43

10,762,220.72

46,391,694.36
46,391 ,694.36

136,762.90
447,628.05

584,390.95
57,738,306.03

 

 

 

 

169,580.91
169,580.91

2,009,620.97
33,486.95
170,662.25
2,213,770.17
2,383,351 .08

2,159,993.87

2,159,993.87

4,543,344.95

-794,980.37
49,758,271.35
285,346.12
345,645.00
3,600,678.98

§3,194,961.08
57,738,306.03

 
 

 

 

 

 

 

 

os oT spun peysodepun, - 00zZE uORBOO}Y fs8UaD)-0S | :ALeUEYD - OOL 4 °AID - (sjoreayED AEWLOISND OWL, BUD tesz = gzoz/at/eo wWissey sejeg
00°02 00's spung paysodepun, - 0022+ uoREootrY FeHeLED-OS}:AuequeUd - OOF 1 AD - (sloyeouuIED JOWIOSND BULL CUO best OzOz/LA/EO idiesey saj95
00's} 00'S spun, pexsodepury. - COzZt UolBDOIpy 1848U29-05} :ABOUEYD - OO} LAID ~ (sopsayIED Jawoysng Pu] BO zosz — oz0z/04/e0 idiscen SaiBS
00°01 co's spun paysodepun, - 0022+ UONBIOIRY [BIBUED-OGE:ASBOUBYD - OL 4 AD - (sleyeoyted Jawoysng etl aU 198% OZOZ/OL/E0 ydiacey soreg
og 00's spung poysodapun, - 00221 woRBoopRY /e18U9H-051:AssoURUD - OO! 1 Am - wsndeg jo erroyed JoWOISND Bull BUD esse — 0z0z/60/e0 ydisseyy se1Bg
00'00s' i 00'009'1
doo: ——s goog DIHD-284 J8UIG - 46674 won BooIfY (818U9D-051:E0UEYD - OO} OZOZ YOIEW JO INLOW BY) 40} SBOE asHD feIO}Sed Aud feoIpay fauciGey weny £00ZOWNHO —-9Z0Z/L0/£0 BD}0nuy
oozsg'se 00 2s9'St
Dozgse «On ag6"r SOGS + 6E-bbZE uoneootry pesaUeD- 05} AlBDUBYD - 001 0202 YoveW 10} WeUIESEssy jOOUOS joys NHOLRBD BNEqUBg BIUES eo-0zsoas —-ozaz/t0/£0 ancnuy
00'p89'0F 00'940'2 SOAS - B&-bbEE voNBoaiy [2eUe9-09} :ABOUBYD - O01 020z YOJEW 40) WaUISsessy joys Joys aYOUuED epUEDIA UES GO-0ZSOAS —0z0z/L0/20 adjonut
o0'g99'8z Ooze SOAS + LE-L pet oH eaopy (B8U9E)-0S 5 -ALBOUEYS - OO} 0202 4O.BW 10} wouIssassy jooyS jooyag MOLES slouBsy WES SO-0zGOIS — OzOZ/io/eD aajoaut
oo'9ss'9z oo'gst'9 SOVG SEs bet WoNBooHy (BIEUE-OG} ALBOUBYD - C04 0202 YOuRW 40} WALISSassY jOOYDS JooYyoS HoUreD AUOYWY JWIES eo-0ZsOVS —ozoz/L0/e0 earn
o0'00r'0z oo'ves'b SQOW  GEbPeE uoReooipy /840U8- 0S {:AJBOUBYD - OOF 020% YEP] 10} oLUssesey jOoyg Jooyas dyOYIBD felUBD BOW Jo ApET NO €0-02500N —G2z02/10/€0 aoionuy
oo'szg'st 00°909'y SWOS : 08-4 bzt UOReOOIRY /IEUAD-Og}:AleqUeYD - OOF 0202 YouRW 20; WowsBaRsy jOOUIS jooyas jeLOWeW seueNd 184184 20-0ZGNO4 0202/10/20 eronuy
00'896'0t oo'ssp'9 SOWGE -£2-bPeE uoWeooyfy fe:9UED-0g}:ArBOUBYD - OOF 0ZOz YOsEY 40} WeUISsassy joOYDs sowas £0-0OZSOWEE —-0Z02/L0/E0 aajonut
oo'ets'b oo'zLs"b DIOW «9% b v2) Uonwoaity jB:eUeD-0gb:Ai@oUBYD - 004 0202 YOseW 40) WoWssassYy JooYS D1OV = e0-OZ0ZD TOW =—OzO/t 0/60 BOI0AU
oO 102 L6 00° £0246
Wits = Srmaoe eypeuieg “AS - Sz thet uoneociny [210U89-091:AU@QUEYD ~ OOF 020z YoreW Wauissessy YsEg Yoinyn ayouNeD BEPBWUAg EUBS eo-ozozas —ozoz/ioveo BOtOAU
199et'6e zi60%'s BUOA + bE-LbZL VOHEIO|PY /BIBUBD-0S | AIBDUEYD ~ COL OZ0z HOHE WeWSsessy YsHEd Youny ayOurED BUSA £O-0ZOZOA —O*OZ/LO/EO enronut
69 /2L'€8 61 's9r'9 OBA - £2-b Pet woRBDOITY fe18UBN-OG4 :A1soUBYD - OOF 0202 USFEY JeLUSSESSY YSU YounyD soured OBL, BOZZDA OZ OZ/LO/RO enjonut
OS'6S2'LL 10629 BYU] - 2Z-b Zh YouBoorpy (B109D-05 | ‘Al@oUEYO - O01 0202 YvEY] WaUSSEssY YS!Be YOINYD aHOUP!D TwVELU) eo-ozzWn —-z0z/t0/e0 d!0Au
6p osg'ae 9 289'2 YOUN] - b2-bbzL uOHBOCY 118UED-OGt ALBQUBYD - OOF 0202 YR] Weussassy YsHEd yoINYD oyoyeg YoWNY, CO-OsOUNL —«-OBON/LO/EO BD}OAU
ee'epo'rd zo'eLy'e O10] - O2-bPzE uoHRooiRy fe29Ue-0g | AIBIUEYD - OOF OZOz HOHE WOUSsASssY YSLed YOINYD OYOHPED O10) f0-020201 —-0z02/10/e0 @alonuy
ve'pz9'or erser'e Buunwey - 6)-b eet voRBoOHY [BELED-0S 5 :AS@QWBYD - OOL 0202 Youey Wawssessy Yseg youny sxoureS Buynwe |, SO-OZOZWL —-OZHZ/t0/E0 aOHOAL|
zp eae" 1s £9'962'2 OFOJOEL - GL-1 wet wonBooyy (BIeUED-0¢ 1 :AleQUBYD - OOF 0202 YEW WeWUssessy Usted YOINYD aOLBED oO}OH8 | RO-OZORWL — OZOZ/I0/E0 @d!Onu
6 Z6S'6S eg'oga'e euvleuig - £t-b beh uoWesoyny (BIaUIH-0S $AleqUEYD - OOF 0202 YUE WeLEsessY US!Eq yaunyo youre BUBfeUis f0-02NeNS —-0zOz/LO/e0 210nu}
09" bz'ss se'6ge't Bi BES -OE-L bet UORESOIpY FBIEUEH-0G | ‘AI@DUBYD - OOF 0t0z YEW WeUIssessy YsHEd Yyomnyo syomned BY FUES BO-OBORHS —-OzOA/LO/e0 en1onuy
eeeze'es SBELL't Wd - Sb-bbet WOREIOMNY fe1GU8D-05}:ASE0UBYD + OO} 020z YUBW WeUssEssy YsuBd Youn BOYD Wi, €0-02021d — OzU/LO/E0 an1onuy
2e'ab0'2s og 26e'e WPIQ - Pit et uonedolry (4eUED-0g} :AISOUBYD - OOL 020z YOIBY IUBLUSSEBSY YSHE YOUNYD NOYIED 1019 CO-OZOZHO —«OZOU/LO/ED @djOnUY
28'099'87 12 29t'2 GuowBuoy -E1-bP2t uoqesoiny pe2249q-05) Al8OUBYD - OOF 080z YOIEY IEUSSESsy YSLIE>4 Yyounug aoyreg BuowSu0y RO-OZOZON ——OZOR/LO/EO ad}OAut
91 88b'9p Ob 2ge's OZUEW - Zh-bbZi uoneaoyy (e18Ue5-0S1:AeqUeYD - OO} 0202 YUE Wetussassy YsUEG younyo opoUPED OZEW e0-0Z023N — OZOZ/10/e0 BDI
oz 060'SP po'seZ’OL opiBuEY - Li-bbZt uonpooyny feraueD-0s4:Are2uBYD - OOF 020z UUBY| Weuissessy YSU younyg sours oBfBuey €0-0Z02NA 0202/40/60 adtOnUy
9g'soe'be £6'692"4 foyloqeyy - O1-b pet uonERoipy (218U9-OG} AreoUBYD - OOL O%0z YVR Wawssossy YSHES Youd axo4BD forloieW £0-O20zWW —-OZOZ/LO/EO @otonuy
e2 SEO'ee 2p 04S't BURA GOL bet uaHBd0ITy |BIOVES)-0G L:ALBOUBYO - OOL 0202 YB JUsWSSEESY YSUE YOINYD SHOUTED BUlEY, £0-OZ0ZIN 0z02/10/e0 BOCA
9z's9p'se pereLe't uefesauj - BO-t Pz uowaaayy (e:9U2D-0g1:A1eoUBYD - OOF 0202 YORE WeLUssESsY YSLEq Yyounyo ayouneg uelereyt S0-0Z0ZNi_  OZO02/s0/e0 eajoauy
2g" 16b'6z p2'p8s'e Yyounys uBeIOy « LO-b bet UOnedO[Y 1218U89-05 1 AIsUBYO - COL Oz0z YUEW jueUISsEessYy YsEd YOINYS aHOLED UBEIOY €0-02020H 0z02/LO/eO aotaaut
8g 208'9 6R'840'0! opaped  90-tp2+ wopeooiry jeseUIed)-ag 4 AJe0UBYD - 0OL 0202 YDIEW WaLUssessy YSHEd yaunyg syoureg opepeg £6-G20230 — 9202/t0/£0 aajonu
6E'8zz'9t 86'008'2 fed UBIEUD SOL Pet uonBooyy [B184ED-05} ABOUBYD - COL 020% YOVEW WatUssessy YsEg Yauny ayoureg oBeg UepBY4O £0080 —-ZOU/LO/EO eo10nuy
ip lze'et Ge 1Ze°€ epebuieg - POL bTL wORBOO}TY 1B18UBD-0S | Al@dUBYD ~ COL 0202 YVEY) Woulsseesy YsLee4 yaunyg oyoLgeg epeBby.eg eo-oz0zva —ozoz/s0/e0 earn
z@ysas'ot tage uesy -cO-Lbzt uowesoiny (B8U8D)-0G4:AssoUBYD * COL 0202 YlEW Weussaesy YSHEG younyg qyouRED UESY eo-0z0z2s¥ —ozoz/Lo/e0 eaicauy
tese0'6 OL bbe'e yeby - 20-4e2t UonBao|py [949U8H)-044 ALPOUEYO - OOF 0202 YIP WaUIssEEsy YSLEg yomnyg so4red yeBy eo-ozzZDy —-az0z/i0/e0 aaiOn
th epp es oo'eze’e SyBisH eueBy - L0-LPZt UaqERQOIPy jsAUED-05 | AsaouRYyD - O04 0202 UDJEW WouSssEEsy YSLEY younyg aoueg siyBIeH BUEBYy fO-0Z0ZHY —OBDZ/to/E0 Bd}0nuY
Leah e LEBLL'D eonseg-seIpAyIED BUEBY - 00-1 PZ! wonBoory (eeLED-0S}:AleQUBYD - OOF 0202 YvEW WeLUssessy YsHed younu Boyseg-fespelpeg puEby B0-0z0zHOY =—-Z0Z/LO/E0 earn
69'0rs 68'0bS
Sos OS
jos S:t«C spun4 paysodapun. - 00224 WoREDoIny jUBUEE)-OSt-A‘eouBYD - O01 24 UE J WeOS-€ Oz/B0/E0 VORDe}IOD jedeUD HWO redsug HD gssz  aznz/6o/eo wlecey sofas
ea'zsb 00' 407 spun peysodapun, - 00275 uopBoaiy yes8Ueg-0g 4 eUBYQ - O04 + Je0r “44 wdoE-e OZOe/LO/E0 UOHDEH|O2 jody HIND 1dBYD HD) rsgz  ozaz/en/eo idisoay sees
6a 1S2 Seb. sping peysodapur, - 0022+ woweadry jeeUED- OSL AIBQUEYD - OOF of UEC 33 WdOE:6 02/10/20 LONDAYOo jadeUD HN jadeUD HNO orse = oz0zy90/c0 idieoey sales
lepeay OO 2L) spunz paysodepun, - OOZZt vorpeaoipy (818U8)-05 | :AueaUEYD - COL {BOP 14 wudoE:e OZ0Z/6z/Z0 UOHIE/}00 jedeHO HWO fedeud HIND eesz oz0z/s0/e0 ydiavey sores
eOUByEg ynouny wids a SeEID, oWwey oluen wnn eyed adAl

0707 HEIN
12780
ETE REL]

NOISSISSOd Ni YOLEIG -WNVOV 40 AISIIOIGHINY

89904 INO F G9}eIyINSD - OPZZV
: BWODU 2AYTO - OOLZP
‘@Woou; UORDUNY Idx - COSTP 1101

BWODU] JYIO - O6SZTH HOE

@UOIU JNO - O6SZP
aluoout UoouN, }dWeXy . COSTY
SIUBIWISEASHY [OOYIS - LOvzp fEIOL

88} aUNIONASBYUL Y UILUPY - PObZP 12IOL,

Ba} oNpoNASespUy Y UWPY -» pOYTP
sjUoWSEesEy 1004Ig - EOPZP
squalussassy USued - Z0%Zb (FIOL

s\uolugeossy Used - ZOZZy

eulcoul seinBeHy JeyiO - COOzP
suoRoaHOg AOHEHO - 0000h FIO

suoHoe09 @6007 ABPUNS - COZOF 1OL

suUORIGIOD 8007 Agpung - 0OZOP

BUGHO_IOD ASOUSHO - 0000P

Case 19-00010 Document 396 Filed 04/24/20 Page 53 of 71
 

 

 

 

 

 

 

 

oo Sze oo'sz spun paysodepun, - 00¢zt opened -g diyuspsEMears }0 HO-6pL:AleoUsYD - 001 UoweU0g oByeD Lodweat, ueuyebue, "y agesi/ueujeBued 'g Paty gasz  ozoz/o1/e0 ydiaoey seiEg
o0'00E 00'004 spuny paysodapuns  00zzt ABs819) 40} 101A J. HO-L LL -MeqUeYD - OOF 81D PaseE{ 40} Hodd/)g - UoHOSOD CeYeO UodulE}, yauny9 eonseg-jeipayeg BuBby gsGz — 0z0z/60/E0 idianey sees
on'o02 00'002 spung peysodapun, - 0022+ oysned g dIYSPIEMATS JO HO-SPtAIBOUBYD - OOL uoHeuog oBYeR UodiwE!| equauy jo suayyBneg oyoured eis2 — oznz/eo/eo adiacay sapeg
OR} oR Ucdwaly - UOIeUO - FOL iZE
suonevog -OLiZy
payoiysotug-sysenbag pur e119 - OOL/P
awodu| (peInpeysg-UON) fensnUA - .cO0Ly
00'226'bp 00'2€6'vb JEMAIG IO ‘PUNY WOs} ENUOASH] - OOOSY IMOL
Gowen Ogee anuansty J2WIQ + 008S¥ 1810
oo'Zbz't Oo'zZ bet JAUIQ - OBSSP IPIOL
Oo'Ltz't 0O'L4Z'L SaqUs a10yg AYUYL - LOSSSH 1FIOL
Sone: “oozes spung paysodapur, - 00%2t SSBISWOH OL9 OF ARSIMIW-E2 {AI@OUBYD * 004 Oz0z/rz/e0 poiisodag - sereg JOWAISND ULL GUO assez oz H2/bz/e0 idiasey sajeg
oo'0eg oo'00e spun paysodepur|. - 00ZZ1 SSBPPLIOH OU} 0} ANSIUWA-€2 |:A29DUBYD - GOL Oz0z/Pz/e0 peysodeq - sajBg JOWIOISN GULL BUD 6ys2 oz dz/peeg ydiocey sejeg
oo'oes oozes Spun peysodepun,  OOZTE ASHUUL-L EZ LSSBLALUOH aig Oy ANSILIY-EZLAleINEYD - 04 SHSOdaG) 0Z0%/67/Z0-0ZOe/bz/20 FEBS O101G YIU 8101S WUYL SSA}OWOH BLp Oy Asjsar Broz OzOz/O1/E0 \dievey saeg
09'8¥e, 00'9b2 spun4 peysodapuny  OOZZt ASWLALL-| ECL ssAaLUo}] alg OF ANSRUW-E7 1 ;AMEDHUEUD - OOF BUSOdEQ)) G202/2z/e0-0Z0Z/Z 1/20 SE}ES 2/015 YUYL 8401S YUL SSBOLIOY BLN OF ANSI, trae 0zoz/at/E0 iWissey sepes
sajes Gols ANY. - -O6SS7
oul + O6SSP
00's01's 00'g04't aig ‘e"} enueney Buisiueapy - 019Gp IOL
Dos ~~ OO Gep eunpeUuy) - eb bet ASW + 121-900 “12 b:Ar9ouBYD - 0OL Jojog !a6ed eH aXg “pe fBoJWWOD, Auayag wend = EEOO-OZASWN—OROR/Z1/E0 BUIOAU
00°89 00'Ove spun, paysodepuny 002i ASIN + 1 12:00 42 b-As@9UBU - O04 22 “G YOZEW atep UNE 40109 ‘abe HEH ‘py eOWeW JaUsOISND OWL BUC 6iSe@  ozoz/E0/e0 ydiavay sores
00'OrE, O0'OLE spun4 peysodapuns - 00zZt ASIN = 142900 “42 1:Areoueud - 001 2q Uny - JojOg ‘eBed JoyeND gg’ ‘py jeloLeLULO younyg syoureg Uefeseur g1sz  azaz/eo/eo yreoey saieg
oo'odt O0'OLE Spuny peusodapun, - 00221 ASIN ~ 42 3:9G0 +42 4:AreouRYD - 00} 3G UNH - JO}O9 ‘ebed 18 END Hg'z ‘py jeoseUNLIOD yaunyo aoureD UPle seu; 912 — OzOz/FO/O idiegayy sajeg
ayng 0") enuasay Gursqiespy - ofsce
enusaay s2t20 » G0SSP
oo'sgr'er o0'sse'er BWOQU; PAUDY - OOESY FeIOL
“Coser OoSsven wjasur 40} sonfow, jo queky OLEH {2101
“SoscperOposD9 SeIQUABIAL OUI - U6PZE uOBO[PY fIAUBE)-OGEABOUBYS - QOL O22 “FE-9} YORE 40} BUA @BEoT hosey edg Aig % 98 Luang ozeeeHNg —ozozssereo Ba10AUt
00°S0r'9e Ly 662'€2 SOKJENSIAY JOYIQ - a6PZt UorBoo}Y }E18UBE-OS4 :AIBDUEUD - OOF 0%02 YOR 10} OtudayEy WOR Jat ‘sup Auedwiog eaouwinsu; 922Q8H8 | ogearmeye] — azaz/tE/eo BOIOAUr
£5°S09'21 ogosa'g SeqeNsoay] JOO » O6P2t UoREQO|pY fe19UBE)-0G 4 :AieoUeYD - OOF OZO2 “Sh - | YO 40) FEWOLY esee] Hosey edg eng 9 j2eb WenE ogseMyeaHND §=—-gzoe/ia/e0 210A
£q°SSS'9 2 89'L BUT} PEsJ9}Oq - LOBPe UOHEIO[Py {BIBUSH-0G 1 AIGDUBYD - COL LISEAL] Pt] - OWOD BIBL PeLajep aly Psodes | ‘Duy SwaWseAUL GY O@BNRHIOG G202/40/E0 feunop jeseued
S81 28'P 8 LLe'b SWIGOUY PAEJOG - 106bz uoRegoify [B8UEQ- 0S | -ANBOUBYO - GO} 20z YOR 40} POUSAAUy CIE 1U8d PaLIE|eg “IpH OL uy sluawas@aul Gg Ht ozreWNed —- Oz 0z/LO/E0 {ewuner jeaeussy
BIQIU] 20} SORIBORY JO HUSH - OFESP
away [eUey - ooeSh
00°08 00°094 anuandy Guisespun4 - 001 Sb {BIOL
“wor SSC 20 saliayoy GuIstespUNg JOO - O61 Sy 1104,
ooogt oo Spuny peysodepun, - 00821 UoRREONY AYOUIED 40 YO-S1 §-AlSOUBYD - OOF (2S01¢ on wiageyy} sestespuny LYS: 1 AGO JasUOISND OUI, BUD z4g2  ozOZ/oL/eo qresey sees
0'004 00°02 spung paysodepuns  00Z2t YOREONPA OWED 10 HOSE L-AISOUBUD - ODF {agotg “ON }dieo9y) JestepUny YUS-| JOO o9seq uoiey bégz — azOz/OL/eO yiesay sees
0008 90°02 spuny peysodapury. - 00274 uoreonp3 2OWED Jo HO-St | -AreauUeYD - O04 {SSOIS “ON Idie0ay) Jasieipung w4S-L JOO. OUBDa(] BI ise 0¢0z/01/E0. idiasay sayeg
o0'69 00°0% spun4 poysodepuny - 00221 uoHBoNpy BHOUIED 10 HO-S1 1 -At@oUeYD - OOF {PSOLS “ON idiaden)) Josiespuny HIYS-1 390 oasaq eoeip eyueuEs s9se — ozoz/oi/e0 yraosy soyeg
00°02 00°02 spun peysodapun, - odezt UOHBANPA WIPED JO HO-S4 b:MUBOUBYD - GOL {89016 VON Wiese) Josiespuns WYS-1 390 nana pose = UeOz/OL/e0 yWissay sores
somanoy Burstezpuny axAQ - 064SP
enuaney Burseapuny - ooRsP
JEMBIS IO 9 ‘PUN Woy anuarsy - OOOSr
oo'sso'az) 00'9S0'6zt aluoauy eNBSY JO - O00ZP FIOL,
oor S:C auiooUy OLN - OOLZP TOL
‘ous t«C Bu00U) JRO 06127 FFLOL
oos =‘ ooeeg seanuag Burxpny/Suaunooay . 16/24 Tos,
joes” —=<CS~SSSS*SC*C*«~*«t Ng By ay-SIQUNODONY JOU) - ESZL Byooy P COUBULY JO HO- pi L:AraQueEYd - Cot saouieg Bugunoosy 0Z0% YEW, Yyaunyo sHOyyeg JOpIQ C00z-HO-SY —-OZE/LE/EO eaionuy
00'66e 00°004 Bening Byooy-sejqunssay 1818Q - £6hZt Byooy g eqUeUY jO HO- pi tAsaoueYD - 004 seoueg Bununosay 0202 YouF yainys nouen oBpg UR}eYC) B00e-dI-S¥ —-OzOR/LE/ED BOIOAL
00°66z OG OO Bowleg Byaoy-SaqeAiaday JOUIQ - E6bZ5 Byooy 7 eoueUi4 JO HO: pL E:AloouBYD - 004 saonles BuRUnosoy 0zOz YEW Yomnyo aoureg siyBiey Buby £G07-HV-S¥ O%0z/rE/EO BOIOAUY
00661 00°66 eoyuag Byooy-sajquaissay JeuIO - E6¥e5 Gyooy 9 aouBuly 0 YO- pt L:AleoURYD - OOF seainieg Suunosoy o702 4YO.BYy Jooyog apoureg sioves wes e00¢Sods Sv 0 0¢/Le/E0 BHOAUE
oo 004 0'004 BUOoU PAH2}9G + LO6PZ Byooy 9 soueUIZ 10 HO- PEL AleaueYD - O01 UNCODY OzOe 4O1EW\ - @LuOOU! pe.iajep a4 pioged OL, Yoanyg ayOWED BULA OcteWUEM §—-02 02/1 0/80 fewunor feseUeEd)
saoiases Suripny/Bununosay - 6227
o0'62t QO'EZE anyanay WweiBOrg - NBLzb FOL
og'6z4 00'0e spund paysodapun, 00221 —- WHO E'ZE LCYIO SyBIOUBE sedIA-Z | | -AJOBWLYD - OOF GOSHUO (SAO) O/EL/e SSeI9 GAN = ZUD “YIPID SD JBWOISND @LUL| PUD 619% Oz0z/E1/e0 ydiesey soeg
00°64 ouoz spung paysodepun, - 00224 WAG = 1 ZL AYO Si2/8UED FROIA-Z 4 L:AIeDUBYD - OOL | BWES) AZ/EL/E SSBIO IN - C1eUEND ‘fT /sehey -Y JAWOISND aw! BUO elsz  ozoz/et/e0 qisoayy sees
oo'6e 009% spuN4 paysodepur}, OoZZ{ - sBeweY Zz LeoIO sje22UEH teoi,-2 1 | MeoueYS - 004 {spjoog eAas9} pur xanaq 404 JalUoysng atu] aUQ 218% O2OR/ZA/EO wheoey sajeg
o'er 00'ez Spung paysodapun, - 0021 - eBeuseyy Z'Zb LedI4O SseseUED sedIA-2 4 | -A@oUeYD - OOL {s}400q 190940) pur eyaq 404 JaUOYEND BULL BUQ 9492 Ge0e/ei/e0 idasay sales
o0'0% 00°02 spuny paysodspun, 00% —» WO > 121 L:0911E Ssas9uEN sBIIA-2 1 t Ar@OUBD - O01 qauhed JAN JaLOISND BU, SUG G2SZ  UzOz/eL/eO idiasayy sefeg
onuansy wesBorg - 0gL2h
@UODU 28 - O6Ler
o0'Gz oo's2 8804 JOUIG % SBEILED - OPLZH PIO,
eousieg wnowy uds ao BBEID ows awen woN o18q addy
0202 Yew
peleg
3NNIAI

NOISSISSOd Ni ¥OL890 “WNWDVW dO 3S39010H UV

Case 19-00010 Document 396 Filed 04/24/20 Page 54 of 71
 

 

6L'S29'rrt

 

8

9S Leg

wofo
BE,
aia
ato

 

 

 

6L'SZ9' bet
9s 16a

 

99 168

 

 

 

 

 

 

pajaisaun-syeanbag pud Syd - OCLZ

 

9g 168
ue Saxe L YI - 006LS Jour ig doysig- vor: > Ob j dh yeuoweny 6 doysig eLuGou disyiejouss swag ge-ozeo-arD —ozoz/teyeo jeuino je/0UaQ

Le 462 oz'92e $axby J9YIQ 0062S ABOALUBD UTIOH- COW:IYSIEIOUS - COb HO/Y OZO JEW dikyssBOUOG NesAWIED UEIeH eOdut dKYSIB]OYIS HEsAWIED Ya}aH $e-0ze0-3r9 ozoz/.e/eQ jeusnor je1ouery
ivber eg gee Sexe), 2410 - 0062S $8s0]4 YOa/euy-ZOP:dYSIE}OYIS - OOP TyssBJOYIg joOYOS BOUIZS Sex} UDeTVBUY etUodu} diyssBjoyog seiotg UoOT/eUY SEO%EOSO —-eG/ie/e0 feuinop jes8U85)
es gee aggez Saxe] JOLNQ - O08LS Se104 YOrY’ LOP'diysiEOYDS - OOF OZOZ Je dysimoYag jBUOWEW S40}4 YOdY aUIOSU ISHEIOYIS $BiO15 YOrY ge-ozeo-ara —sozozyteveo {euunor yesousg
‘tzpeltnl = “bevel ert

99'Gz2'ee- 99'Gzz'ee-
yar wise Saxe IYO - 006 JeupeBuineg doysig- poe'diysiejoygs - oo 24os RUOWeYy JeULRBUNeg doysig enjea UW ebuRYD disyiejoyos swaag SE-O2E0-FTQ Oe Oz/LE/ED feusnop jesus
ROPE L'62- torest'at- Sexe JOY - 0OBLS NBSALUED UBJEH- COP:dIYs?E}OUOS - Ob 22 JBW diysiBjOYg NeBAWED UaIaY eryeA ul BEUEYO rysseJOUDS NESALED UOIOH Se-ozeo-3rg —ozoz/te/eo jeusnop yeiaue5
LO9SS'AL- EV ELLL 8 SOX) JAYIO - 0062S S010}4 UdaT/eUy-ZOp:dIYSsBjOYIS - COP 2g JOOUDS aHoyWwE sez0}{ UOST/ely anyBA UE ebuEYO diyssejoysg $8so14 Uoe"euy ge-ozeo-aro OZ0e/LE/EQ jeUsnop {BseUeD
OS 8LL'8- O6'BLL'R- Saxe] LAyIO - 008LG S8101,4 YOY’ LOP:SMSIEIOUOS - OOF | Gyssejoyog fauOWeI Sado} YOIy anyen Ut ebUEYO GYsejOYIG Se10}4 YOY se-0zeo-3rQ —-z0z/te/eo jeusnop jerausg
oa'gep'e on'9zp'2

00'b9 00'v9
oeSS:é<“C spuny paysodapun, - 00224 SIWH-S21:4e9U8YQ - GOF - BOLOL ELE ‘@POD junodoy - eaWiag jo YONEULE | Ol yLs gzgz ozaz/va/Zo yiaray Saleg
oa zge'z o02ge'%
‘towee COE
‘ous ~=O ozs
‘we SS ti<C spung paysodapun, - 00¢t uoRROOIpy [B10UAH-0G4 ‘AleIUBYD - OL sedoysaug o1 9 seBed a1 - seidog / UoHeUog BIpUoW YEUZED, oase = OzOe/E1/e0 idiesoy says
90'005 90°00S spun4 paysodapun,  anzet SSROWOH a4) 0} ANSiI-€2 | -AlBIUBY - OOF SSE/OLIOH OY 0} AsjSIUIY 0} YOR ELOG uyor epy Bs8ia / Wor Ydesor pineq 9P9Z ozozor/eo jdiecay sees,
00'098" E o0'998"L
joo, ae oeyeN Uodulet, - UONRUC 1, LLLP ssjouioy] ag oF AASMIA-E7L Al@uEYD - 004 YES UOdUe!, YBNOAR peAIaDa: SUONEVOP ssejaa! D{ OzOzHYW-OL —OzOz/ie/ep © JauuNo jesauan
op'aed’t z's} QeYyoO Yoder - UORBUE - FOL LP DOO +424 :Assoueyd - 001 HEN ucdluai, YBnouyL panledes SUOKBUOP SszIO94 | OZOSUVWOL —-OzOZ/tE/e0 jeusnop feseU9}
OF 82 o9'8ez oByag Uodulal) - UOHBUOG - L'OLLZb UORBIOA JO HO-B1 |:UsoURUD - OOL HED Uoduiel) YBNoAR pamaoes SuOBUCP SsBjDa1 Oj OZOTWYWDL = -OZO/EE/ED yeusmop jeseues
Op pert Ob’ byt ORYeD UCdWal] - UORBUOG - LOLELP ABs@15 10) 891A 10 HO-2 4 -AleoUeYd - 00) Weg Uodwel, UBNor) penieoes suayEUOp Ssejoed OL OZOeHVA-DL OZOZ/E/EO jeuinor paieued)
00°062't 00'0GE omjay uoduiear, - UORBUCg - S'OL1Zb UORBONPZ WwOMED 40 HO-S1 | AIBAUEYO - 001 Yes) UodWWer| yBrO.4) pealeded sUOHEUOP ssBjIe1 O| OZOZHWA- DL ozoz/Le/eo yeunor jasaued
00'001"t 00'094- -LMas 16n8Q +B BIYSPIEMBIS Jo HO-Ert AaaUBUO ~ GOL YEH UOdWel| YBN. peArede! SUCIHUOP SBEIIa/ OL OZOZHWWDL = OZOE/te/e0 jeusnof jereuaE
o0'098't oo'O0t spun paysodapun.  00zZt OfBAaG F AIYSPiEMelS jo HO-EpE AIsqUBYD - OOF UOHBUOL] OBYOH UCdWAI) O4as9ZO BED e992 OzOz/ EEO. {diagey sefEg
000982’ t egos spun, paysodapur. - 0022¢ ojeneg 9g diysprEMalg Jo HO-6rE-AeIUEYD - OOL YonBuCg oRyaD UodweL, uinyeg uu e6as8uy, 992 OzOz/1e/e0 wWieoay sojeg
oorotd't 00'02 spuny paysodepun. | 00zzt ojaneg 9 diyspiemals jo yO-6hi Al@aURYD - 004 uoRsuog oeYyeg Uodwelt even BuNSHED ogg ozoz/ie/eo ydiesey sareg.
00069" E OO'Or spun, paysodapun, - 007zt Q]eAGC] F GIYSPIBMAIS JO HO-6Pi AlsaueyD - OOF UORBUOG Byes UOdWat) Quadang Loa] yeoqeg 6S9z OZ0z/LE/EG ydiadey sejeg
00'089't 00°04 spuny pausodapun,  o0zet ojaneg 9 clUspIEMOIS JO HO-GeL-MeoUBUD - COL opBuog couse uodwer, ‘o4@140N5 YOR" Yesoqeq gg92 — azoz/ie/e0 Wiavey sees
ooroz9't oo'oe spuny paysodepun, - 00Z2 ojeae 9 diyspaeMars Jo yO-p i -Al@DUBYD - OOF Uoyeucg oByen Uodwaly pun Bung jedéed 480% — OzDe/1E/E0 wheoay sajeg
oo'oss"t oo'00t spun paysodepuy|, » 00221 O}AAG F GUSPIBMEIS {0 HO-6P{ AleoueYD - OOt yoRBuog ceyes Yodwal, 901829 BHD gsgz = Ozaz/IE/EO ydissey sores,
o0'oss'k on'os Spur4 PaysodapUN, - 00%Zt O19n9q F GiYepieMers jo HO-Bbt AsBOUBYD - COL vonsucg oRyes UOdWEL, Bassi auen gg9% — ozoz/ie/eo wWissey sopeg
00'008'4 onsz spung peysodapury - 00ZZt oj2nag 9 dIUspIEMelg 10 HO-6PEASIUBYD - 061 uopeuog oeyeR uodwWelL Plned] BZLION pssz — ozne/te/E0 sdieoey sares
oosér't 00'0S spuny paysodepun, - 0074 ojenodd 9 diyspaemeig jo 4O-6pL:AI@OWEUD - OOF uoRBU0G oRYeR Uodwer) uinyeq uu BSaseyt eg9e Ozoe/ 1/60 Wiessky SajeS
oo'ser't 00'08 spung paysodapun, - 00224 ABi9ID 405 181A 10 HO-L} 4:Al@queYD - 004 Bi2a19 pamley OF Hoddng - UoHeUOG deYeD LodwEL, UH “H WEIR AAAROL WU ore © -ozeesiE/eo idiasay seysg
oo'sze't ooroot spun pausode puns | 00%Zt ofeneg 9 dIUSpIEMEIS 79 HO-GbE Aa9UEUO - O04 uoneu0g oMyaE UOdwaL sejeg su0g 6092 ozoz/ie/eo ydissey sayeg
oo's2z'4 o0's2t spun, peusodepun, - G0%Zt ONBS0A JO BO-B1L PAeoUBYD - CO} 1 UO EINPY UBLeUIUES - UOHEUC oeyeD Uddtuol, oiBg “9 euLayIEy eose = Ozne/te/ea sdiesay sereg
OG'OGE't 00'Szk Spuung paysodepun, - GOzzt ssapWOH ayy oy AASILIW-£74:Al@dURYD - OO} SSa{@UOH ol) 0} AnsTUYY - LOQ¥UOG OBEYED UCdWal, 6s6§ “2 auUEYrEY 2992 G20%/LE/EO ieray sates
00°Sz0't o0'og spuny paysodepupl. 0622+ ABi8(D 40} 2094, $0 HO-2 EL:AI@oUBU - 004 81919 paaey Oo} Yoddng - UoABUOG CRYeR Lodwer{ O1De}BPUY BLEW 9092 ozoe/1e/eo yieoay sajas
oo'sz8 00'0s spun4 pausadapun. - G0%Zt SSafOLWOH OU OF ANSIUIA-EZ f:AZBOUBYO - GOL SSBIBWOH Ys Of AarsUI - UOWBUCT CBYaS LOSI], opeyepyy eve soge 02 02/te/e0 ihasey saws
ogee 00°001 spung peysodepun. - G02 DOO “be b:AuwouByg - dot BIPSW SyOUIED - UonHUOG OBHaH uodWeLE coGuicuin) Hd oMLiny pose =z 0e/LE/e0 yWrasey sojeg
00'sze 00'004 spun paysodepun, - 00224 UoHBONPH BOE? Jo jAO-Si L:(4e2uBYO - OOF uoReanpy ayoued - UopwUoG oeYaS Voduel! cobuidun ad aluuy £082 oz oe/te/ed ydissay sa1eS
oo'szd 09 004. spun paysodepun, - o0zzt SSBIOWIOH OY OF ANSIIW-E7{ AlaqueYD - GOL SSaaWiOH SY O} Aas - YOReHOG oBYaD LOdWALL oobuidun g4 euuy Z09% = ozoz/ie/eo idievey sees
oo'sz9 00'001 Spunj pausodapun, - 062Zt ABI012) 10} 489A $0 HO-L 1 L:AIBCUEBUD - 004 B18iD Poway OF Hoddng - UOREUOG CEYeE LOUIE! on6urdun gf siuuy 309% = QzOz/LE/E0 wieoey says
00'S2¢ o0'00k cpuny peysodepun), - 00221 UOHBS0/ JO HO-E1 1:A1@2UBYQ - OO} Be YONBNPY URLEUIWEg - UOpBUCG OBYeD UOdWALL eoBuidun) gq eluuy oesz == ozoz/te/e0 ydiasey saleg
oo'sep 00'g2 spuny paysodepuny - 00z21 UoRB90A 40 HO-R EE :ASOUBYD - GO} 18 VoRBANPI URLeUIWag - Yo}BUCG ORYaD LOdUle;L PINE E2LUAN) eesz —azoz/ie/eo idiecayy safeg
00'00r o0'sz spun paysodapun, » 00z2+ UoRwa0 4 40 HO-e} L:A@OUBYD - 001 He UOHEONPY UAEUIWIS - LORBUOG} OBYSO Oder, pAnud eZWON 299% OzOe/LE/EO idiessy sajeg
on'sZe 00'sz spuny paysodepun, - 00zet WOHEIOA {0 HO-8L 'AlBIUBYD - 004 1B UOHBONPA UELEUIES - UOHBUOT OBYEH UOdie; | PAOHOAA a\Buy gece = ozoe/te/eo ydiasay seg
ogroge oo'sz spun, peysodapun, - 00z2t ABs8(Q 104 181A JO HO-2 1 Ale UBUD - 01 BiaIQ pemey oF Uoddng - UonBUOG oBYaH YodWE;, piQom arBuy sas2  ozoz/te/e0 diosay saeg

aoug}eR qunowy utds a2. SEES, ows awen wan aed adh

0202 Ye
e180

ANNAAI8

NOItSSaSSOd Ni ¥OL8390 -WNV9OV JO aSS20/0H UV

020% HOYVIA 30N3A3¥ TWLOL

@UIOOL} UAWISEAUL-YNYLL 00022 FOL

SUlGOU] JUSWISSAUL-YNH] « GOOTL

WiLOL

LASSVLAN G2LOIWIS3H AWRVHOdWAL - 00002 1FI01,

LASSVLIN CALI LSAY ATIUVHOdWAS 90004

WLOL

SAU] UO (CSOT]WIED PATYCAIEN - OSLEF [BOL

yeanuj uo (ssoT}weN pexyrasun - og 16H

AULODUY FENSNUL, JAY - DOBLE IIOL,

BlUODUT feNSMUN) 1840 - GOBLY

 

FRAO]

 

EUG - OL LLP {RIOL
4oUNQ - SUOHeUOG | ObiZe IOL

IBUIO - BUOHEUOT - OLLLE

oeyen uodwar, - uoNeuOg - POLIT ee),

@UlOOU] (PajNPeLag-UON) FENSMUP - .OOOLr [BIOL

Case 19-00010 Document 396 Filed 04/24/20 Page 55 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

 

 

 

 

 

 

 

 

1. TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE S 63,692.33
4, RECEIPTS:
TRANSFER FROM GENERAL ACCOUNT - CHANCERY
TRANSFER FROM GENERAL ACCOUNT - OTHER ENTITIES
# xxxx Pontifical Mission Sociaty S -
xxxx Association of Diocesan Clergy
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
Interest earned S -
TRANSFER FROM GENERAL ACCOUNT S -
5. BALANCE S 63,692.33
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
DATE CHECK NO PAYEE AMOUNT
TOTAL DISBURSEMENT THIS PERIOD S -
7. ENDING BALANCE: MARCH 31, 2020 S 63,692.33
8. TCD ACCOUNT NUMBER XXXX-XX3 206
DEPOSITORY NAME AND LOCATION Bank of Guam -Hagatna
Page of

 

Case 19-00010 Document 396 Filed 04/24/20

Page 56 of 71
I. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

1. TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE S 17,608.03
4, RECEIPTS:
TRANSFER FROM GENERAL ACCOUNT - CHANCERY S -

TRANSFER FROM GENERAL ACCOUNT - OTHER ENTITIES

 

 

 

 

 

 

 

 

 

 

xxxx Pontifical Mission Sociaty S -
xxxx Association of Diocesan Clergy S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity S -
xxxx Other Entity s -
TRANSFER FROM GENERAL ACCOUNT S -
interest income S -
5. BALANCE S 17,608.03
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
DATE CHECK NO PAYEE AMOUNT
é
TOTAL DISBURSEMENT THIS PERIOD S -
7. ENDING BALANCE: MARCH 31, 2020 S 17,608.03
8. TCD ACCOUNT NUMBER XXXXX5551
DEPOSITORY NAME AND LOCATION Bank of Hawaii -Hagatna
Page_ss—siéof

 

Case 19-00010 Document 396 Filed 04/24/20 Page 57 of 71
{. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

1. TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. BEGINNING BALANCE 55,462.54
4, RECEIPTS:
TRANSFER FROM GENERAL ACCOUNT - CHANCERY
TRANSFER FROM GENERAL ACCOUNT - OTHER ENTITIES
xxxx Pontifical Mission Sociaty S
xxxx Association of Diocesan Clergy S
xxxx Other Entity S
xxxx Other Entity Ss
xxxx Other Entity S
xxxx Other Entity Ss
xxxx Other Entity S
xxxx Other Entity S
TRANSFER FROM GENERAL ACCOUNT
Interest earned
5, BALANCE 55,462.54
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
DATE CHECK NO PAYEE AMOUNT
TOTAL DISBURSEMENT THIS PERIOD -
7, ENDING BALANCE MARCH 31 2020 55,462.54
8, TCD ACCOUNT NUMBER XXXXX5288
DEPOSITORY NAME AND LOCATION Bank of Hawaii -Hagatna
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 58 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS) *

 

 

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE 1,710,093.79
4. RECEIPTS:
Dividends 2,642.46
Interest 14.84
Unrealized gain or loss (172,514.96)
Realized gain or Loss
net in kind cost/gain/loss 0
$ (169,857.66)
5. BALANCE $ 1,540,236.13
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
Fees & Other expenses 1,811.49
Monthly benefit payment to 3 participants net of adjustment 2,880.32
TOTAL DISBURSEMENT THIS PERIOD $ 4,691.81
7. ENDING BALANCE FEBRUARY 29 2020 $ 1,535,544.32
8. CUSTODIAL ACCOUNT NUMBER XXXXX0157
DEPOSITORY NAME AND LOCATION Bank of Hawaii -Honoluiu
Page sé

 

Case 19-00010 Document 396 Filed 04/24/20 Page 59 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

4 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE S 125,720.49
4, RECEIPTS:

Dividends/interest - 235.58

Unrealized gain or loss (8,778.90)

Taxes Withheld

 

 

 

 

$ (8,543.32)
5. BALANCE s 117,177.17
6. LESS:DISBURSEMENT FROM CURRENT PERIOD

TOTAL DISBURSEMENT THIS PERIOD s -
7. ENDING BALANCE MARCH 31 2020 S 117,177.17
8. CUSTODIAL ACCOUNT NUMBER XXXXX9580
DEPOSITORY NAME AND LOCATION First Hawaiian Advisors -Honolulu
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 60 of 71
1. CASH RECEIPTS AND DISBURSEMENT {continued}
C. (OTHER ACCOUNTS)*

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE $ 50,253.62
4, RECEIPTS:
Dividends/interest 94.25
Unrealized gain or loss (3,511.58)

Reversal of Taxes Withheld -

 

 

 

$ (3,417.33)
5. BALANCE 5 46,836.29
6. LESS:DISBURSEMENT FROM CURRENT PERIOD

TOTAL DISBURSEMENT THiS PERIOD 5 -
7. ENDING BALANCE : MARCH 31 2020 5 46,836.29
8. CUSTODIAL ACCOUNT NUMBER XXXXXY444
DEPOSITORY NAME AND LOCATION First Hawaiian Advisors -Honolulu
Page of

 

 

Case 19-00010 Document 396 Filed 04/24/20 Page 61 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE S 162,795.09
4, RECEIPTS:

Dividends/Interest 326.20

Unrealized gain or loss (12,158.01)

Reversal of Taxes withheld -

$ (11,831.81)

5. BALANCE S 150,963.28
6. LESS:DISBURSEMENT FROM CURRENT PERIOD

TOTAL DISBURSEMENT THIS PERIOD s -
7, ENDING BALANCE : MARCH 31 2020 S 150,963.28
8. CUSTODIAL ACCOUNT NUMBER XXXXXV851

DEPOSITORY NAME AND LOCATION First Hawaiian Advisors -Honolulu
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 62 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS

3. BEGINNING BALANCE

4, RECEIPTS:
Dividends/interest
Unrealized gain or loss
Reversal of Taxes withheld
5. BALANCE

6. LESS:DISBURSEMENT FROM CURRENT PERIOD

TOTAL DISBURSEMENT THIS PERIOD
7. ENDING BALANCE: MARCH 31 2020
8. CUSTODIAL ACCOUNT NUMBER XXXXX1793

DEPOSITORY NAME AND LOCATION First Hawaiian Advisors -Honolulu

 

 

$ -
$ -
$ 125,719.71
235.53
(8,777.17)
S (8,541.64)
$ 117,178.07
$ -
$ 117,178.07
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 63 of 71
|. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS $ -
3. BEGINNING BALANCE S 16,011.40
4. RECEIPTS:
s ~
5. BALANCE S 16,011.40
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
DATE CHECK NO PAYEE AMOUNT

TOTAL DISBURSEMENT THIS PERIOD S -
7. ENDING BALANCE MARCH 31 2020 S 16,011.40
8, CUSTODIAL ACCOUNT NUMBER XX-XX3412

DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 64 of 71
1, CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

 

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE S 252,950.58
4, RECEIPTS:
Deposit 265.72
S 265.72
5. BALANCE $ 253,216.30

6. LESS:DISBURSEMENT FROM CURRENT PERIOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE CHECK NO PAYEE AMOUNT
TOTAL DISBURSEMENT THIS PERIOD S -
7. ENDING BALANCE MARCH 31 2020 S 253,216.30
8. CUSTODIAL ACCOUNT NUMBER XX-XX6319
DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite

 

Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 65 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS Ss -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS Ss -
3. BEGINNING BALANCE Ss 1,474.96
4, RECEIPTS:
S$ -

5. BALANCE Ss 1,474.96
6. LESS:DISBURSEMENT FROM CURRENT PERIOD 8.50

TOTAL DISBURSEMENT THIS PERIOD © Ss 8.50
7. ENDING BALANCE MARCH 31 2020 $ 1,466.46
8. CUSTODIAL ACCOUNT NUMBER XX-XX7662

DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 66 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -

3. BEGINNING BALANCE S 1,546.66
4. RECEIPTS:

NO BANK STATEMENT

 

 

 

 

 

§ -
5. BALANCE S 1,546.66
6. LESS:DISBURSEMENT FROM CURRENT PERIOD
TOTAL DISBURSEMENT THIS PERIOD S -
7. ENDING BALANCE S 1,546.66
8. CUSTODIAL ACCOUNT NUMBER XX-XX9839
DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 67 of 71
I. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS $ .
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS $ .
3, BEGINNING BALANCE $ 2,933.73
4. RECEIPTS:
INACTIVE ACCOUNT
s -
5. BALANCE s 2,933.73

6, LESS:DISBURSEMENT FROM CURRENT PERIOD

Subtotal -

Adjustments to update balance at 7/31/2019

 

TOTAL DISBURSEMENT THIS PERIOD S -
7. ENDING BALANCE DECEMBER 31, 2019 S 2,933.73
8. CUSTODIAL ACCOUNT NUMBER XXXX0229
DEPOSITORY NAME AND LOCATION Bank of Guam-Hagatna
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 68 of 71
1. CASH RECEIPTS AND DISBURSEMENT {continued)
C. (OTHER ACCOUNTS)*

 

 

 

 

 

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S -
3. BEGINNING BALANCE $ 5,115.86
4, RECEIPTS:
unit dues (see NOTE below) $300.00
$ -
$ 300.00
5. BALANCE S 5,415.86
6. LESS:DISBURSEMENT
Date** Check # Payee Amount
NO BANK STATEMENT
TOTAL REPORTED DISBURSEMENT $ -
§ -
7. ENDING BALANCE MARCH 31, 2020 S 5,415.86
8. CUSTODIAL ACCOUNT NUMBER XXXX0935
DEPOSITORY NAME AND LOCATION — Bank of Guam-Hagatna
NOTE: Last transaction received from CMIB dated March 8 2020
Page OF

 

Case 19-00010 Document 396

Filed 04/24/20

Page 69 of 71
1. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

 

 

 

 

1 TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS S
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS S
3. BEGINNING BALANCE S
4. RECEIPTS:
ACCOUNT CLOSED

$
5. BALANCE S
6. LESS:DISBURSEMENT FROM CURRENT PERIOD 0

Transfer to General Account

 

TOTAL DISBURSEMENT THIS PERIOD S
7. ENDING BALANCE JUNE 30 2019 S
8. CUSTODIAL ACCOUNT NUMBER XXB472
DEPOSITORY NAME AND LOCATION Coast360 Federal Credit Union
Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 70 of 71
I. CASH RECEIPTS AND DISBURSEMENT (continued)
C. (OTHER ACCOUNTS)*

 

1. TOTAL RECEIPTS PER ALL PRIOR ACCOUNT REPORTS $ -
2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR ACCOUNTS REPORTS $ -
3. BEGINNING BALANCE $ 5,242,642.75
4, RECEIPTS:

S -
5. BALANCE $ 5,242,642.75

6. LESS:DISBURSEMENT FROM CURRENT PERIOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE CHECK NO PAYEE AMOUNT
TOTAL DISBURSEMENT THIS PERIOD S$ -
7. ENDING BALANCE MARCH 31 2020 $ 5,242,642.75
8. RESTRICTED ACCOUNT NUMBER XX-XX5127
DEPOSITORY NAME AND LOCATION First Hawaiian Bank-Maite

 

Page of

 

Case 19-00010 Document 396 Filed 04/24/20 Page 71 of 71
